Exhibit 10.1

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

 

 

 

 



 

 

 

$996,000

 

LOAN AND SECURITY AGREEMENT

 

Dated as of February 1, 2017

 

by and between

 

AGRITECH WORLDWIDE, INC.,

 

as Borrower,

 

the lenders party hereto,

 

and

 

GKS FUNDING LLC,

 

as Administrative Agent

 

 

 



 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Table Of Contents

 

1. Definitions And Terms 1         2. Loans:  Disbursements, Interest Rates,
Loan Requests And Fees 11           2.1 Loans 11   2.2 Reserved 12   2.3
Interest Rates and Fees 12   2.4 Reserved 12   2.5 Computation of Interest 12  
      3. Loans:  General Terms 12           3.1 Payments 12   3.2 Late Payment
Provision 13   3.3 Notes 13   3.4 One Loan 13   3.5 Commitments Several 13   3.6
Defaulting Lenders 14   3.7 Use of Loan Proceeds 15   3.8 Representation and
Warranty 15   3.9 Authorization to Disburse 15   3.10 Payment of Costs, Fees and
Expenses 15   3.11 Reserved 15   3.12 Application of Payments 15   3.13 Obligor
Liability Provisions 16         4. Collateral:  General terms 18            4.1
Grant of Security Interest 18   4.2 Supplemental Documentation 18   4.3
Inspections and Verifications 19   4.4 Liens/Collateral Locations 19   4.5
Reserved 19   4.6 Reserved 19   4.7 Assignment of Competing Security Interest 19
  4.8 Possessory Collateral 19   4.9 Additional Collateral 20   4.10 No Custom
or Waiver 20   4.11 Lien on Realty/Fixtures 20   4.12 Reserved. 20

 



 - i - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

5. Collateral:  Accounts 20           5.1 Reserved 20   5.2 Reserved 20   5.3
Additional Representations, Warranties and Covenants 20   5.4 Reserved 21   5.5
Verification of Accounts 21   5.6 Notices Regarding Account Debtors 21   5.7
Notice Regarding Disputed Accounts 22   5.8 Attorney and Agent-In-Fact 22      
  6. Collateral:  Inventory 22         6.1 Reserved 22   6.2 Additional
Representations, Warranties and Covenants 22   6.3 Sale of Inventory 23   6.4
Responsibility for Inventory 23         7. EQUIPMENT 23           7.1
Representations, Warranties and Covenants 23   7.2 Maintenance of Equipment 23  
7.3 Evidence of Ownership 23   7.4 Records and Schedules of Equipment 23        
8. INSURANCE AND TAXES 23           8.1 Insurance 23   8.2 Taxes 25         9.
Representations, Warranties And Covenants:  General 25           9.1
Representations and Warranties 25   9.2 Covenants 28   9.3 Negative Covenants 31
  9.4 Reserved 33   9.5 Financial Reporting/Compliance Certificate 33        
10. Conditions Precedent 34           10.1 Conditions to Initial Funding 34  
10.2 Conditions to Subsequent Advances 35

 



 - ii - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11. Event Of Default; Remedies 36           11.1 Events of Default 36   11.2
Cumulative Remedies 38   11.3 Discontinuing Advances 38   11.4 Remedies 38  
11.5 Assembling Collateral 39   11.6 Sale of Collateral 39   11.7 Standards for
Exercising Remedies 40   11.8 Reserved. 40         12. THE AGENT. 40          
12.1 Appointment and Authorization 40   12.2 Delegation of Duties 41   12.3
Exculpation of Agent 41   12.4 Reliance by Agent 41   12.5 Notice of Default 42
  12.6 Credit Decision 42   12.7 Indemnification 43   12.8 Agent in its
Individual Capacity 43   12.9 Successor Agent 43   12.10 Collateral Matters 44  
12.11 Restriction on Actions by Lenders 44   12.12 Agent May File Proofs of
Claim 45   12.13 Other Agents; Arrangers and Managers 45         13. General 46
          13.1 Bank Accounts 46   13.2 Application of Payments 46   13.3
Reserved 46   13.4 Modification and Assignment of Loan Documents 46   13.5
Waiver of Defaults 46   13.6 Severability 47   13.7 Successors and Assigns 47  
13.8 Incorporation of Other Agreements; Exhibits; and Schedules 47   13.9
Survival of Termination 47   13.10 Waiver of Notices 47   13.11 Authority to
Execute and Borrow 48   13.12 Costs, Fees and Expenses 48   13.13 Binding
Agreement; Governing Law 48   13.14 Notices 49   13.15 Release of Claims 49  
13.16 Capital Adequacy Charge 49   13.17 Headings 50

 



 - iii - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

  13.18 Maximum Interest 50   13.19 Construction 50   13.20 Revival of
Liabilities 51   13.21 General Indemnity 51   13.22 Environmental and Safety and
Health Indemnity 52   13.23 Other Amounts Deemed Loans 52   13.24 Reserved 53  
13.25 Further Assurances 53   13.26 Reserved 53   13.27 Disclosure of
Information 53   13.28 Patriot Act 53   13.29 Merger Clause/Counterparts 53  
13.30 SERVICE OF PROCESS 54   13.31 JURISDICTION; VENUE 54   13.32 JURY WAIVER
54

 

EXHIBITS & SCHEDULES

 

Annex A Lenders and Pro Rata Shares     Schedule 1.1(A)

Permitted Indebtedness



Schedule 1.1(B) Permitted Liens Schedule 3.5 Debt to be Repaid

Schedule 4.1

Commercial Tort Claims 

Schedule 4.2(A) Titled Vehicles



Schedule 4.2(B)

Borrower’s Information

Schedule 4.4

Chief Executive Office and Collateral Locations

Schedule 4.11

Fixtures/Real Property Owned by Borrower

Schedule 9.1(F) Litigation Schedule 9.1(H)

Government Contracts

Schedule 9.1(I) Intellectual Property

Schedule 9.1(L)

Breach of Other Documents

Schedule 9.1(O)

Change of Corporate Name or Structure

Schedule 9.1(P)

Borrower and its Subsidiaries’ Corporation Information

Schedule 9.1(R)

Labor Relations



Schedule 9.1(Y) Affiliate Transactions Schedule 9.2(L)

Preferred Notes 

Schedule 9.3(D) Investments

 



 - iv - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Loan And Security Agreement

 

This Loan and Security Agreement (this “Loan Agreement”) is made and entered
into as of February 1, 2017, by and among GKS FUNDING LLC, as administrative
agent (in such capacity “Agent”), the lenders party hereto (“Lenders”), and
AGRITECH WORLDWIDE, INC., a Nevada corporation (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires Agent and Lenders to provide certain extensions of
credit, loans or other financial accommodations to Borrower (the “Financial
Accommodations”); and

 

WHEREAS, the Agent and Lenders are willing to provide Financial Accommodations
to Borrower, but solely on the terms and subject to the conditions set forth in
this Loan Agreement and the other documents, instruments and agreements executed
and delivered pursuant to this Loan Agreement or referenced herein.

 

NOW THEREFORE, in consideration of the Financial Accommodations, the mutual
promises and understandings of Agent, Lenders and Borrower set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Agent, Lenders and Borrower hereby agree as set forth in
this Loan Agreement.

 

1.        Definitions And Terms

 

1.1       The following words, terms or phrases shall have the following
meanings:

 

“Account”, “Account Debtor”, “Certificate of Title”, “Certificated Security”,
“Chattel Paper”, “Commercial Tort Claims”, “Deposit Account”, “Document”,
“Document of Title”, “Electronic Chattel Paper”, “Equipment”, “Fixture”,
“General Intangibles”, “Goods”, “Instrument”, “Inventory”, “Investment
Property”, “Letter of Credit Rights”, “Payment Intangibles”, “Proceeds”,
“Supporting Obligations” and “Tangible Chattel Paper”: shall have their
respective meanings as set forth in the UCC.

 

“Affiliate” shall mean any Person that directly or indirectly, through one or
more intermediaries, owns, controls or is controlled by, or is under common
control with, any other Person. A Person shall be presumed to control another
Person if such Person is the direct or indirect legal or beneficial owner of
more than ten percent (10%) of the outstanding Equity Interests of such other
Person.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or any day
that banks in Chicago, Illinois are required or permitted to close.

 



 - 1 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Capital Expenditures” shall mean, as to any Person, any and all expenditures of
such person for fixed or capital assets, including without limitation, the
incurrence of Capitalized Lease Obligations, all as determined in accordance
with GAAP, except that Capital Expenditures shall not include expenditures for
fixed or capital assets to the extent such expenditures are paid for or
reimbursed from the proceeds of insurance.

 

“Capital Lease” shall mean a capitalized lease of real or personal property, or
conditional sale or other title retention agreement, as determined in accordance
with GAAP, whether or not the rights and remedies of the lessor, seller or
lender thereof are limited to repossession of the property giving rise to such
obligations or liabilities.

 

“Capitalized Lease Obligations” shall mean all obligations or liabilities
created or arising under any Capital Lease.

 

“Charges” shall mean all national, federal, state, county, city, municipal or
other governmental, including, but not limited to, any instrumentality,
division, agency, body or department thereof, taxes, levies, assessments,
charges, liens, claims or encumbrances upon or relating to the Collateral, the
Liabilities, Borrower’s business, ownership or use of any of its assets, or
Borrower’s income or gross receipts.

 

“Closing Date” shall mean the date on which all of the conditions set forth in
Section 10.1 below shall have been satisfied or waived in writing by Agent.

 

“Collateral” shall have the meaning ascribed to such term in Section 4.1 below.

 

“Commitment” means, as to any Lender, such Lender’s commitment to make Loans
under this Loan Agreement. The amount of each Lender’s Commitment as of the
Closing Date is set forth on Annex A. Commitments shall have a correlative
meaning

 

“Constituent Documents” shall mean, for any Person, as applicable, such Person’s
articles or certificate of incorporation, formation or organization, by-laws,
operating agreement, limited partnership agreement, general partnership
agreement and any other similar documents, agreements or certificates relating
to such Person’s legal formation and governance.

 

“Contingent Liability” shall mean, with respect to any Person, each obligation
and liability of such Person and all such obligations and liabilities of such
Person incurred pursuant to any agreement, undertaking or arrangement by which
such Person: (1) guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
dividend, obligation or other liability of any other Person in any manner (other
than by endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (2) guarantees the payment of dividends or other distributions
upon the Equity Interests of any other Person; (3) undertakes or agrees (whether
contingently or otherwise): (i) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (4) agrees to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (5) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(6) undertakes or agrees otherwise to assure a creditor against loss. The amount
of any Contingent Liability shall (subject to any limitation set forth herein)
be deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby.

 



 - 2 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Controlled Group” shall mean all members of a controlled group of corporations,
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Borrower or any of Borrower’s Subsidiaries, are
treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

 

“Covenants” shall mean all now existing and hereafter arising covenants, duties,
obligations and agreements of Borrower to and with Agent and Lenders, whether
pursuant to this Loan Agreement, the Other Agreements or otherwise.

 

“Debt to be Repaid” means the Indebtedness listed on Schedule 3.5.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless the Lender has notified Agent
and Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, unless the subject of a good faith dispute, (c) has been deemed or has
a parent company that has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding, (d) has notified Borrower, Agent, or any
Lender that it does not intend to comply with any of its funding obligations
under this Loan Agreement or has made a public statement to the effect that it
does not intend to comply with its funding obligations under this Loan Agreement
or under other agreements in which it commits to extend credit (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied) or (e) has failed to confirm within three
(3) Business Days of a request by Agent that it will comply with the terms of
this Loan Agreement relating to its obligations to fund prospective Loans
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (e) upon receipt of such written confirmation by Agent and
Borrower). Any determination by Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (e) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed a Defaulting Lender upon
delivery of written notice of such determination to Borrower and each Lender.

 



 - 3 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Default Rate” shall mean three percent (3.0%) per annum in excess of the Prime
Rate.

 

“Dominion Account” shall have the meaning specified in Section 4.5 hereof.

 

“Environmental Laws” shall mean all federal, state and local laws, rules,
regulations, ordinances, programs, permits, guidances, orders and consent
decrees relating to health, safety and environmental matters, as may be amended
from time to time, including, but not limited to, the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Toxic Substances Control Act, the Clean Water Act,
the River and Harbor Act, Water Pollution Control Act, the Marine Protection
Research and Sanctuaries Act, the Deep-Water Port Act, the Safe Drinking Water
Act, the SuperFund Amendments and Reauthorization Act of 1986, the Federal
Insecticide, Fungicide and Rodenticide Act, the Mineral Lands and Leasing Act,
the Surface Mining Control and Reclamation Act, state and federal superlien and
environmental cleanup programs and laws, and U.S. Department of Transportation
regulations.

 

“Equity Interests” shall mean any and all shares and other equity and ownership
interests, however designated, of or in a Person, whether or not voting,
including, but not limited to, common stock, warrants, membership interests,
membership units, any ownership in a limited liability company, preferred stock,
convertible debentures and all agreements, instruments and documents
convertible, in whole or in part, into any one or more of the foregoing.

 

“Equity Interest Owners” shall mean the owners of a Person’s Equity Interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and all
rules and regulations from time to time promulgated thereunder.

 

“Event of Default” shall have the meaning ascribed to such term in Section 11.1
below.

 

“Financials” shall mean all year-end financial statements, projections, interim
financial statements, tax returns, reports and similar documentation, together
with all information previously delivered by Borrower to Agent and the documents
described in Section 9.5 below, individually or collectively.

 

“Fiscal Year” shall mean each twelve (12) month accounting period of Borrower
which ends on December 31st of each year.

 



 - 4 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Foreign Subsidiaries” shall mean individually and collectively, any Subsidiary
of Borrower which (a) does not maintain its chief executive office in the U.S.,
or (b) is not organized under applicable law of the U.S. or any state of the
U.S.

 

“GAAP” shall mean generally accepted accounting principles consistently applied
from time to time.

 

“Hazardous Substances” shall have the meaning set forth in 42 USC § 9601(14), 42
USC § 9601(33) and 42 USC§ 6991(8) or any state or local counterpart
Environmental Law.

 

“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all indebtedness of such Person for borrowed money, (b) all indebtedness
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person as lessee under Capital Leases which have been or
should be recorded as liabilities on a balance sheet of such Person in
accordance with GAAP, (d) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade accounts payable in the
ordinary course of business), (e) all indebtedness secured by a Lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the letters of credit), (g) all Contingent Liabilities of such
Person, (h) all Indebtedness of any partnership of which such Person is a
general partner, (i) all non-compete payment obligations, earn-outs and similar
obligations, (j) any guaranty by such Person of the obligations or liabilities
of any other Person, and (k) any Equity Interests or other equity instrument,
whether or not mandatorily redeemable, that under GAAP is characterized as debt,
whether pursuant to financial accounting standards board issuance No. 150 or
otherwise.

 

“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 13.21 below.

 

“Indemnitees” shall have the meaning ascribed to such term in Section 13.21
below.

 

“Liabilities” shall mean any and all obligations, liabilities, indebtedness,
fees, costs and expenses, now or hereafter owed or owing by Borrower to Agent
and Lenders, including, but not limited to, all principal, interest, debts,
claims and indebtedness of any and every kind and nature, howsoever created,
arising or evidenced, whether primary or secondary, direct or indirect, absolute
or contingent, insured or uninsured, liquidated or unliquidated, or otherwise,
and whether arising or existing under written or oral agreement or by operation
of law, together with all costs, fees and expenses of Agent and Lenders arising
hereunder, including, but not limited to, (1) the indebtedness evidenced by the
Note, and (2) reasonable attorneys’ and paralegals’ fees or charges relating to
the preparation of this Loan Agreement and the Other Agreements and the
enforcement of Agent’s and Lenders’ rights and remedies pursuant to this Loan
Agreement and the Other Agreements.

 



 - 5 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Lien” shall mean any security interest, mortgage, deed of trust, pledge, lien,
charge, judgment lien, tax lien, assignment, financing statement, encumbrance,
title retention or analogous agreement or instrument, including the interest of
each lessor under any capitalized lease and the interest of any bondsman under
any payment or performance bond, in, of or on any assets or properties of a
Person, whether now owned or subsequently acquired and whether arising by
agreement or operation of law, all whether perfected or unperfected.

 

“Loan or Loans” shall mean, individually and collectively, the loans provided by
Lenders to Borrower from time to time pursuant to the Loan Documents, including,
without limitation, pursuant to Section 2.1(a) hereof.

 

“Loan Documents” shall mean this Loan Agreement, as amended, renewed, restated
or replaced from time to time, together with the Other Agreements.

 

“Material Adverse Effect” shall mean either (1) a material adverse change in, or
a material adverse effect upon, the business, operations, properties, assets or
financial condition of the Obligors taken as a whole or (2) the material
impairment of the ability of any Obligor to perform its obligations under the
Loan Documents to which it is a party or of the Agent to enforce or collect any
of the Liabilities of the Obligors hereunder.

 

“Maturity Date” shall mean August 1, 2019.

 

“Maximum Loan Limit” shall mean an amount equal to Nine Hundred Ninety Six
Thousand Dollars 00/100 cents ($996,000).

 

“Multiemployer Pension Plan” shall mean a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Borrower or any other member of the
Controlled Group may have any liability.

 

“Note” shall mean that certain Note of even date herewith executed by Borrower
in favor of Agent and Lenders in the original principal amount of Nine Hundred
Ninety Six Thousand Dollars and 00/100 cents ($996,000), as amended, renewed or
restated from time to time.

 

“Notes” shall mean, respectively, each of and collectively, the Note and any
other promissory notes which evidence a Loan.

 

“Obligor” shall mean Borrower and each other Person who is or shall become
primarily or secondarily liable for any of the Liabilities or has provided
collateral to secure all or any portion of the Liabilities.

 

“Other Agreements” shall mean all agreements, instruments and documents,
including, but not limited to, guaranties, mortgages, deeds of trust, pledges,
powers of attorney, consents, assignments, contracts, notices, security
agreements, leases, financing statements and all other writings heretofore, now
or from time to time hereafter executed by or on behalf of Borrower or any other
Person and delivered to Agent or Lenders in connection with the Liabilities or
any of the transactions contemplated herein, together with any amendments,
modifications, extensions or renewals thereto, including, but not limited to,
the documents, instruments and agreements described in Section 10.1(A) of this
Loan Agreement.

 



 - 6 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Parent” shall mean any Person, now or at any time or times hereafter, owning or
controlling, directly or indirectly, at least a majority of the issued and
outstanding Equity Interests of Borrower or any Subsidiary.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

 

“Pension Plan” shall mean a “pension plan”, as such term is defined in Section
3(2) of ERISA, which is subject to Title IV of ERISA or the minimum funding
standards of ERISA (other than a Multiemployer Pension Plan), and as to which
Borrower or any member of the Controlled Group may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Permitted Indebtedness” shall mean (1) the Subordinated Debt, (2) Indebtedness
arising under operating leases provided the aggregate payments under such leases
do not exceed $100,000 in any calendar year, (3) Indebtedness existing as of the
Closing Date arising to finance the purchase or lease of Equipment; (4)
Indebtedness existing on the Closing Date (other than as otherwise set forth in
any other clause of this definition) and set forth on Schedule 1.1(A); (5) other
unsecured Indebtedness in an aggregate principal amount not to exceed $250,000
at any time outstanding; (6) Indebtedness of the Obligors under hedging
agreements existing on the Closing Date entered into in the ordinary course of
business designed to protect against fluctuation in foreign exchange currency
rates applicable to the Obligors; (7) Indebtedness secured by Permitted Liens;
and (8) Indebtedness incurred in respect of credit cards, credit card processing
services in the ordinary course; unsecured Indebtedness for acquisition of
services, supplies or inventory on normal trade credit in ordinary course of
business.

 

“Permitted Liens” shall mean:

 

(a)       Liens for taxes, assessments or governmental charges not delinquent or
being contested in good faith; undetermined Liens and charges incident to
construction and not resulting from any delinquent obligation for the payment of
money on account of such construction; the lessor’s rights in leasehold
property, and easements, restrictions, minor title irregularities and similar
matters which have no adverse effect as a practical matter upon the ownership
and use of the properties;

 



 - 7 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)       Liens or deposits in connection with worker’s compensation or other
insurance or to secure customs duties, public or statutory obligations, appeals
bonds or carrier’s, warehousemen’s, mechanic’s or materialmen’s claims not more
than 60 days delinquent; or to secure performance of contracts or bids (other
than contracts for the payment of money borrowed), or deposits required by law
or governmental regulations or by a court order, decree, judgment or rule as a
condition to the transaction of business or the exercise of any right, privilege
or license or other liens of a like nature made in the ordinary course of
business;

 

(c)       Purchase money security interests and Liens for Capital Expenditures
otherwise permitted by Sections 9.3(I) and 9.4(D);

 

(d)       Any attachment or judgment lien not constituting an Event of Default
under Section 11.1 of this Loan Agreement;

 

(e)       Any interest or title of a lessor under any lease permitted by
Sections 9.3(I) or 9.4(D), and any Liens arising from UCC financing statements
filed with respect to such leases;

 

(f)        Liens of a collection bank arising under section 4-210 of the UCC on
items in the course of collection;

 

(g)       Statutory liens arising in the course of business by operation of law
with respect to a liability that is not yet due or delinquent;

 

(h)       Liens incurred for extensions, renewals, or refinancings of Permitted
Indebtedness;

 

(i)        Zoning restrictions, easements, licenses, covenants and other
restrictions affecting use of real property; and

 

(j)        to the extent not otherwise specified in this definition, Liens set
forth on Schedule 1.1(B).

 

“Person” shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or foreign or United States
government, whether federal, state, county, city, municipal or otherwise,
including, but not limited to, any instrumentality, division, agency, body or
department thereof.

 

“Plan” shall mean an employee benefit plan now or hereafter maintained for
employees of Borrower that is covered by Title IV of ERISA.

 

“Possessory Collateral” shall mean that portion of the Collateral evidenced by
Chattel Paper, Instruments, Documents or Certificated Securities.

 



 - 8 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Prepayment Fee” shall mean, in the event of any voluntary prepayment of all or
any portion of the Loans prior to the date that is twelve (12) months from the
Closing Date, Borrower shall compensate Agent and Lenders for the loss, cost and
expense attributable to such prepayment in an amount equal to the interest that
would have accrued on the principal amount of the Loans had such prepayment not
occurred, for the period from the date of such prepayment to the Maturity Date;
provided that, the Prepayment Fee may be waived by Agent in its sole discretion.

 

“Prime Rate” shall mean a rate per annum equal to the prime rate of interest
announced from time to time by Agent (which is not necessarily the lowest rate
charged to any customer by Agent), changing when and as said prime rate changes.

 

“Prime Rate Loan” or “Prime Loans” shall mean all or the portion of any Loan
which bears interest at the Prime Rate plus the Prime Rate Margin.

 

“Prime Rate Margin” shall mean eighteen and 90/100 percent (18.9%).

 

“Prohibited Transaction” shall mean any transaction set forth in Section 406 of
ERISA or Section 4975 of the Internal Revenue Code of 1986.

 

“Pro Rata Share” shall mean with respect to all matters as to a particular
Lender, (a) prior to the Commitments being terminated or expiring, the
percentage obtained by dividing (i) such Lender’s Commitments plus the unpaid
principal amount of such Lender’s Loans, by (ii) the aggregate Commitments of
all Lenders plus the unpaid principal amount of all Loans of all Lenders; and
(b) from and after the time the Commitments have been terminated or have
expired, the percentage obtained by dividing (i) the aggregate unpaid principal
amount of such Lender’s Loans by (ii) the aggregate unpaid principal amount of
all Loans.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA.

 

“Restricted Payments” shall mean any of the following: (1) any dividend,
distribution or return of capital to any shareholder, member or other owner of
any Equity Interests in Borrower, or any other payment or delivery of property
or cash to any of Borrower’s shareholders, members or other Equity Interest
Owners, or any redemption, retirement, purchase or other acquisition of all or
any portion of the Equity Interests of Borrower, (2) any distribution, loan,
investment or advance to any Affiliate, Subsidiary (including Foreign
Subsidiaries), Parent, employee, officer, director, shareholder, member or
manager of Borrower, and (3) any payments in satisfaction of Subordinated Debt.
Notwithstanding anything to the contrary contained herein, a Restricted Payment
shall not include repayment of advances made by current board members within the
six months prior to the Closing Date.

 

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares exceed
50.1% as determined pursuant to the definition of “Pro Rata Share”; provided
that (a) the Pro Rata Shares held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders and (b)
at all times there are two or fewer Lenders which are not Affiliates of each
other, Required Lenders shall require all such Lenders which are (i) not
Affiliates of each other and (ii) not Defaulting Lenders.

 



 - 9 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Secretary Certificate” shall mean a certificate provided to Agent, in form and
substance satisfactory to Agent, that provides certified copies of each
Obligor’s Constituent Documents, authorizing resolutions and incumbency
signatures.

 

“Senior Officer” means, with respect to any Obligor, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Obligor.

 

“Subordinated Debt” shall mean Borrower’s Indebtedness which is subordinated to
the payment of all of the Liabilities to Agent and Lenders pursuant to a written
subordination agreement in form and substance acceptable to Agent, which
Subordination Agreement specifically states that such Borrower’s Indebtedness is
Subordinated Debt under this Loan Agreement.

 

“Subordination Agreement” or “Subordination Agreements” shall mean, individually
and collectively, any subordination agreements that may be required by Agent
pursuant to this Loan Agreement.

 

“Subsidiary or Subsidiaries” shall mean any Person who is under the direct or
indirect ownership or control of Borrower.

 

“Supplemental Documentation” shall have the meaning set forth in Section 4.2
below.

 

“Total Plan Liability” shall mean, at any time, the present value of all vested
and unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Nevada, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

 

“Unfunded Liability” shall mean the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Pension Plans exceeds the
fair market value of all assets allocable to those benefits, all determined as
of the then most recent valuation date for each Pension Plan, using PBGC
actuarial assumptions for single employer plan terminations.

 



 - 10 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

“Unmatured Event of Default” shall mean the occurrence or existence of any event
or condition which with notice, lapse of time or both would constitute an Event
of Default.

 

1.2       Except as otherwise defined in this Loan Agreement or the Other
Agreements, any accounting terms used in this Loan Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. Unless the context indicates otherwise, all other words,
terms or phrases used herein shall be defined by the applicable definition
therefor, if any, in the UCC. Notwithstanding anything to the contrary in this
Loan Agreement, for purposes of calculation of the financial covenants set forth
herein, all accounting determinations and computations hereunder shall be made
in accordance with GAAP as in effect as of the date of this Loan Agreement
applied on a basis consistent with the application used in preparing the most
recent financial statements of Borrower referred to herein. In the event that
any changes in GAAP after such date are required to be applied to Borrower and
would affect the computation of the financial covenants contained herein, such
changes shall be followed only from and after the date this Loan Agreement shall
have been amended to take into account any such changes.

 

2.        Loans: Disbursements, Interest Rates, Loan Requests And Fees

 

2.1       Loans.

 

(A)         Loans.

 

(1)       Provided that an Unmatured Event of Default or Event of Default does
not then exist or would not be created by such Loan advance, and all of the
conditions precedent in Section 10.1 and 10. 2 of this Loan Agreement have been
satisfied, each Lender shall make Loans to Borrower on the Closing Date in such
Lender’s Pro Rata Share of the aggregate Commitments of all Lenders. The Loans
shall be evidenced by and repaid in accordance with the Note and the terms of
this Loan Agreement.

 

(2)       A request for a Loan shall be made, or shall be deemed made, in the
following manner: (a) Borrower may give Agent notice of its intention to borrow
in accordance with the provisions of this Section 2.1(A), or (b) if any amount
required to be paid under this Loan Agreement or the Other Agreements becomes
due, such occurrence shall be deemed irrevocably to be a request for a Loan on
the due date in the amount then due and such Loan advance will be deemed an
advance to Borrower.

 

(3)       Each request for a Loan shall be made by notice, given not later than
11:00 A.M. (Chicago time) on the Business Day of the proposed Loan, from
Borrower to Agent.

 

(B)         Reserved.

 

(C)         Reserved.

 



 - 11 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(D)         Reserved.

 

2.2       Reserved.

 

2.3       Interest Rates and Fees.

 

(A)         Loan Interest Rates. Borrower hereby promises to pay interest on the
unpaid principal amount of the Loans as provided in Section 3.1 below at the
floating per annum rate of interest equal to the Prime Rate plus the Prime Rate
Margin for the period commencing on the date such Loans are disbursed until the
date such Loans are paid in full. Notwithstanding the foregoing, upon the
occurrence and during the continuance of an Event of Default, the unpaid
principal amount of the Loans shall, at Agent’s option, or if the Required
Lenders request, bear interest at the Default Rate.

 

(B)          Reserved.

 

2.4       Reserved.

 

2.5       Computation of Interest. Interest on the Loans shall be computed for
the actual number of days elapsed on the basis of a three hundred sixty (360)
day year.

 

3.        Loans: General Terms

 

3.1       Payments.

 

(A)         Scheduled Payments. Except as otherwise provided in this Loan
Agreement, Borrower shall repay (1) the accrued interest on the Loans on the
last day of each month commencing after the Closing Date until the Maturity Date
and (2) the principal portion of the Loans on the Maturity Date, including,
without limitation, all outstanding interest, fees and expenses due and payable
to Agent and Lenders as of the Maturity Date.

 

(B)          Manner of Payment. (1) All costs, fees and expenses payable
pursuant to this Loan Agreement and the Other Agreements shall be payable by
Borrower to Agent, for the benefit of Lenders, or to such other Persons
designated by Agent, on demand; and (2) the balance of the Liabilities, if any,
shall be payable by Borrower to Agent, for the benefit of Lenders, on demand.
All such payments to Agent shall be payable at Agent’s principal office in
Chicago, Illinois, or at such other place or places as Agent may designate in
writing to Borrower. All such payments to Persons other than Agent shall be
payable at such place or places as Agent may designate in writing to Borrower.
All such payments made to Agent, for the benefit of Lenders, shall be paid by
Borrower without offset or other reduction.

 

(C)         Mandatory Prepayments. Upon receipt of the proceeds of the sale or
other disposition of any Equipment or real property of Borrower which is subject
to a Lien in favor of Agent, or if any of the Equipment or real property subject
to such Lien is damaged, destroyed or taken by condemnation in whole or in part,
the proceeds thereof, net of reasonable direct costs of disposition and the
repayment of any Permitted Indebtedness secured by a Permitted Lien that has
priority over Agent’s Lien with respect to such Equipment or real property,
shall be paid by Borrower to Agent as a mandatory prepayment of the Liabilities,
such payment to be applied against the principal of the Loans until the Loans
are repaid in full, and then against the other Liabilities, as determined by
Agent, in its sole discretion; provided, that if Borrower notifies Agent that
its intends to reinvest the proceeds of such property in assets or property
performing the same or a similar function and no Event of Default then exists,
Borrower shall not be required to make any mandatory prepayment hereunder with
respect to an insurance claim that is less than $100,000, unless such proceeds
are not invested within 30 days after the sale, disposition, damage or
condemnation of such property.

 



 - 12 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(D)         Voluntary Prepayments. Borrower may from time to time prepay the
Loans in whole or in part; provided that Borrower shall give Agent notice
thereof not later than 11:00 A.M. (Chicago time) on the day of such prepayment
(which shall be a Business Day), specifying the date and amount of prepayment.
All prepayments of the Loans under this Section 3.1(D) shall be accompanied by
payment of (a) all accrued interest on the Loans (or portion thereof) being
prepaid, and (b) the Prepayment Fee, if any. Borrower acknowledges that the
loss, cost and expense to Agent and Lenders due to any prepayments under this
Section 3.1(D) are difficult to ascertain or estimate and that the Prepayment
Fee is a fair and reasonable estimate to compensate Agent and Lenders for such
added cost and expense.

 

3.2       Late Payment Provision. If any payment required under this Loan
Agreement is ten (10) days or more late, Borrower will be charged two percent
(2.0%) of the regularly scheduled payment.

 

3.3       Notes. Loans made by Agent and Lenders to Borrower pursuant to this
Loan Agreement may or may not, at each Lender’s discretion, be evidenced by
notes or other instruments issued or executed and delivered by Borrower to Agent
and Lenders, including, but not limited to, the Note. Where such Loans are not
so evidenced, such Loans shall be evidenced by entries upon the ledgers, books,
records or computer records of Agent maintained for that purpose. Agent’s
failure to record any portion of the Liabilities on such books and records shall
not limit or otherwise affect the obligations and liabilities of Borrower to
repay the Liabilities due and owing to Agent and Lenders pursuant to this Loan
Agreement and the Other Agreements.

 

3.4       One Loan. All of the Liabilities shall constitute one loan secured by
Agent’s Lien in the Collateral and by all other Liens heretofore, now or from
time to time hereafter granted by Borrower to Agent, on behalf of the Lenders.

 

3.5       Commitments Several. The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

 



 - 13 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.6       Defaulting Lenders. Notwithstanding anything to the contrary contained
herein, Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit or any
proceeds of Collateral that would otherwise be remitted hereunder to the
Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (a) first, to each non-Defaulting
Lender ratably in accordance with their Commitments (but, in each case, only to
the extent that such Defaulting Lender’s portion of a funding obligation was
funded by such other non-Defaulting Lender), (b) second, to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrower (upon the
request of Borrower and subject to the conditions set forth in Section 10) as if
such Defaulting Lender had made its portion of the funding obligations
hereunder, and (c) third, from and after the date of payment in full of all
Liabilities, to such Defaulting Lender. Subject to the foregoing, Agent may hold
and, in its discretion, re-lend to Borrower for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero. The provisions of this Section 3.6 shall remain effective
with respect to such Defaulting Lender until the earlier of (i) the date on
which all of the non-Defaulting Lenders, Agent, and Borrower shall have waived,
in writing, the application of this Section 3.6 to such Defaulting Lender, or
(ii) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 3.6 shall be released to Borrower).
The operation of this Section 3.6 shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder to Agent or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Loan Agreement and shall entitle Borrower at its
option, upon written notice by Borrower to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Liabilities
(including all interest, fees, reasonable expenses and other amounts that may be
due and payable in respect thereof); provided, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lenders’ or Borrower’s rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund. In the
event of a direct conflict between the priority provisions of this Section 3.6
and any other provision contained in this Loan Agreement or any other Loan
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 3.6 shall
control and govern.

 



 - 14 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.7       Use of Loan Proceeds. Borrower represents, warrants and covenants unto
Agent and Lenders that Borrower shall use the proceeds of all Loans made by
Agent and Lenders to Borrower pursuant to this Loan Agreement and the Other
Agreements as follows: (A) to repay the Debt to be Repaid, (B) to pay the fees
and expenses required to be paid under the Loan Documents, and (C) to provide
for the ongoing general corporate purposes and working capital needs of
Borrower. Borrower further represents and warrants to Agent and Lenders that
Borrower does not and will not at any time hereafter own any margin securities,
and that none of the proceeds of the Loans shall be used for the purpose of (1)
purchasing or carrying any margin securities, (2) reducing or retiring any
indebtedness which was originally incurred to purchase any margin securities, or
(3) any other purpose not permitted by Regulation U of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

 

3.8       Representation and Warranty. Each request for a Loan advance made by
Borrower to Agent and Lenders pursuant to this Loan Agreement and the Other
Agreements shall constitute an automatic representation and warranty by Borrower
to Agent and Lenders that there does not then exist an Unmatured Event of
Default or Event of Default.

 

3.9       Authorization to Disburse. Borrower hereby authorizes and directs
Agent to disburse for and on behalf of Borrower, and for Borrower’s account, the
proceeds of Loans made by Agent and Lenders to Borrower pursuant to this Loan
Agreement to such Person or Persons as Borrower or any Person specified in
Section 13.10 of this Loan Agreement shall direct, whether in writing or orally.

 

3.10     Payment of Costs, Fees and Expenses. Agent may disburse any or all
proceeds of Loans made to Borrower pursuant to this Loan Agreement or the Other
Agreements to pay any costs, fees, expenses or other amounts required to be paid
by Borrower hereunder which are then due and owing, or to pay any Person as
Lender deems necessary to insure that the Lien granted to Agent in the
Collateral shall at all times be a first priority, subject only to Permitted
Liens. All monies so disbursed by Agent shall be part of the Liabilities,
secured by the Collateral and payable by Borrower to Agent and Lenders on
demand.

 

3.11     Reserved.

 

3.12     Application of Payments. For purposes of calculating interest and fees,
any check, draft, wire transfer or similar item of payment by or for the account
of Borrower delivered to Agent on account of the Liabilities shall be applied by
Agent to the Liabilities as follows: (A) wire transfers of immediately available
funds and other cash deposits will be credited on the day of receipt by Agent,
(B) ACH transactions will be credited by Agent, provided the same is honored and
final settlement thereof is reflected by irrevocable credit to Agent, on account
of the Liabilities on the Business Day such ACH is actually received by Agent,
and (C) checks and other instruments will be credited by Agent, provided the
same is honored and final settlement thereof is reflected by irrevocable credit
to Agent, on account of the Liabilities one (1) Business Days after such check
or other instrument is actually received by Agent. Any check, draft, wire
transfer, ACH or similar item of payment by or for the account of Borrower
delivered to Agent on account of the Liabilities shall be applied by Agent to
the Liabilities on the date of receipt. All payments received by Agent after
2:00 P.M. Chicago time shall be deemed received on the next succeeding Business
Day.

 



 - 15 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.13     Obligor Liability Provisions.

 

(A)         Borrower hereby absolutely and unconditionally guarantees to Agent
and Lenders, the prompt payment and performance when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Liabilities and the Covenants, including, without limitation, all costs, fees
and expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees and expenses paid or incurred by Agent and Lenders in
endeavoring to collect all or any part of the Liabilities from, or in
prosecuting any action against, Borrower or any other Obligor. Borrower hereby
agrees that it is liable for all of the Liabilities as a primary obligor and not
merely as surety. Borrower further agrees that the Liabilities may be extended
or renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. The guaranty provided hereunder is a guaranty of payment and not of
collection. Borrower waives any right to require Agent or any Lender to sue any
other Obligor, or otherwise to enforce its payment against any collateral
securing all or any part of the Liabilities. Borrower is liable for all amounts
due to Agent and Lenders under this Loan Agreement and the other Loan Documents.

 

(B)         Agent and Lenders shall not be required or obligated to take any of
the following actions prior to pursuing any rights or remedies Agent or any
Lender may have against Borrower: (1) take any action to collect from, or to
file any claim of any kind against, any guarantor, or any other person or entity
liable, jointly or severally, for the full and timely performance of the
Covenants or the full and timely payment of any of the Liabilities; (2) take any
steps to protect, enforce, take possession of, perfect any interest in,
foreclose or realize on any collateral or security, if any, securing the
Covenants or the Liabilities; or (3) in any other respect, exercise any
diligence whatsoever in enforcing, collecting or attempting to collect any of
the Liabilities by any means.

 

(C)         Borrower unconditionally and irrevocably waives each and every
defense which would otherwise impair, restrict, diminish or affect any of the
Liabilities. Without limiting the foregoing, Agent shall have the exclusive
right from time to time without impairing, restricting, diminishing or affecting
any of the Liabilities, and without notice of any kind to Borrower, to (1)
accept partial payments on the Liabilities; (2) take and hold collateral or
security to secure the Covenants and the Liabilities, or take any other guaranty
to secure the Covenants and the Liabilities; (3) in its sole discretion, apply
any such collateral or security, and direct the order or manner of sale thereof,
and the application of the proceeds thereof; (4) release any guarantor or
co-obligor of the Liabilities; and (5) settle, release, compromise, collect or
otherwise liquidate the Liabilities or exchange, enforce, sell, lease, use,
maintain, impair and release any collateral or security therefor in any manner,
without affecting or impairing any of the Liabilities hereunder.

 



 - 16 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(D)         Borrower hereby unconditionally waives (1) notice of any default by
Borrower in the full and prompt performance of the Covenants or the full and
prompt payment of the Liabilities, and (2) presentment, notice of dishonor,
protest, demand for payment and any other notices of any kind.

 

(E)          Borrower assumes full responsibility for keeping informed of (1)
the extent of the Liabilities; and (2) all other circumstances bearing upon
Borrower or the risk of non-payment of the Liabilities. Borrower agrees that
neither Agent nor any Lender shall have any duty or obligation to advise,
furnish or supply Borrower of or with any information known to Agent or such
Lender, including, but not limited to, the financial condition of Borrower, any
other circumstances relating to non-payment of the Liabilities or otherwise. If
Agent or any Lender, in its sole discretion, provides any advice or information
to Borrower, Agent or such Lender shall be under no obligation to investigate
the matters contained in such advice or information, or to correct such advice
or information if Agent or such Lender thereafter knows or should have known
that such advice or information is misleading or untrue, in whole or in part, or
to update or provide any other advice or information in the future.

 

(F)          Borrower acknowledges and agrees that it may have a right of
indemnification, subrogation, contribution and reimbursement from Agent, any
Lender or any guarantor of the Liabilities based upon its execution of this Loan
Agreement. Borrower understands the benefits of having such rights, including,
but not limited to, Borrower’s subrogation to the rights of Agent and Lenders
after payment of the Liabilities. Borrower shall not exercise any such rights of
indemnification, subrogation, contribution or reimbursement from Agent, any
Lender or any guarantor of the Liabilities prior to the indefeasible payment and
satisfaction in full to Agent and Lenders of the Liabilities.

 

(G)         [Reserved].

 

(H)         [Reserved].

 



 - 17 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.        Collateral: General terms

 

4.1       Grant of Security Interest. To secure the full and timely payment and
performance by Borrower to Agent and Lenders of the Liabilities and the
Covenants, Borrower hereby grants to Agent, for the benefit of itself and the
Lenders, a security interest and Lien in and right of setoff against all of
Borrower’s assets, personal property, fixtures, rights and interests of Borrower
(subject only to Permitted Liens), whether now existing or owned and hereafter
arising or acquired and wherever located, including, without limitation, all of
Borrower’s: (A) Accounts; (B) Goods for sale, lease or other disposition by
Borrower which have given rise to Accounts and have been returned to or
repossessed or stopped in transit by Borrower; (C) contract rights and
documents, instruments, contracts or other writings executed in connection
therewith, including, but not limited to, all real and personal property lease
rights; (D) Chattel Paper, Electronic Chattel Paper, Tangible Chattel Paper,
Documents of Title, Instruments, Documents, General Intangibles, Payment
Intangibles, Letter of Credit Rights, letters of credit and Supporting
Obligations; (E) patents, trademarks, trade names, trademark registrations and
copyrights, all applications therefor, service marks, trade secrets, goodwill,
inventions, processes, designs, formulas, and other intellectual or proprietary
rights or interests, of any kind, nature or description whatsoever, and all
registrations, licenses, franchises, customer lists, tax refund claims, claims
against carrier and shippers, insurance claims, guaranty claims, all other
claims, proof of claims filed in any bankruptcy, insolvency or other proceeding,
contract rights, choses in action, security interests, security deposits and
rights to indemnification; (F) Goods, including, without limitation, Inventory,
Equipment, Fixtures, trade fixtures and vehicles; (G) Investment Property;
(H) deposits, cash and cash equivalents and any other property of Borrower now
or hereafter in the possession, custody or control of Agent or any of the
Lenders, whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise; (I) Commercial Tort Claims listed on Schedule 4.1
hereto, as amended from time to time; (J) deposit accounts held with Agent or
any other depository institution; (K) all other personal property of Borrower of
any kind or nature; and (L) additions and accessions to, substitutions for and
replacements, products and cash and non-cash Proceeds of all of the foregoing
property, including, but not limited to, Proceeds of all insurance policies
insuring the foregoing and all of Borrower’s books and records relating to any
of the foregoing and to Borrower’s business (all of the foregoing property,
together with all other real or personal property of any other Person now or
hereafter pledged to Agent, for the benefit of itself and the Lenders, to
secure, either directly or indirectly, repayment of any of the Liabilities, is
collectively referred to as the “Collateral”). Notwithstanding the foregoing,
any voting stock in excess of 65% of the voting stock of any Foreign Subsidiary
shall not be deemed to be Collateral and no security interest is granted hereby
in such voting stock in excess of 65%. Borrower shall make appropriate entries
upon its financial statements and books and records disclosing Agent’s first
position priority security interest and Lien in the Collateral (subject only to
Permitted Liens).

 

4.2       Supplemental Documentation. Borrower shall execute and deliver to
Agent, at any time and from time to time, all agreements, instruments, documents
and other written matter (the “Supplemental Documentation”) that Agent may
request, in form and substance acceptable to Agent, to perfect and maintain
perfected Agent’s first position priority security interest and Lien in the
Collateral (subject only to Permitted Liens) and to consummate the transactions
contemplated by this Loan Agreement and the Other Agreements, including, without
limitation, all documents required to perfect Agent’s security interest in Goods
covered by a Certificate of Title, subject only to Permitted Liens. Schedule
4.2(A) attached hereto lists all goods covered by a Certificate of Title as of
the date hereof. Borrower shall provide notice to Agent promptly upon Borrower’s
acquisition or manufacture of any additional goods covered by a certificate of
title. Borrower, irrevocably, hereby makes, constitutes and appoints Agent, and
all Persons designated by Agent for that purpose, as Borrower’s true and lawful
attorney and agent-in-fact, to sign the name of Borrower on the Supplemental
Documentation and to deliver such Supplemental Documentation to such Persons as
Agent may reasonably elect. Borrower hereby irrevocably authorizes Agent at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto without the signature of Borrower that (a)
indicate the Collateral (1) is comprised of all assets of Borrower or words of
similar effect, regardless of whether any particular asset comprising a part of
the Collateral falls within the scope of Article 9 of the UCC of the
jurisdiction wherein such financing statement or amendment is filed, or (2) as
being of an equal or lesser scope or within greater detail as the grant of the
security interest set forth herein, and (b) contain any other information
required by Section 5 of Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
Borrower is an organization, the type of organization and any organizational
identification number issued to Borrower, and (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of the real property to
which the Collateral relates. Borrower further ratifies and affirms its
authorization for any financing statements and/or amendments thereto, executed
and/or filed by Agent in any jurisdiction prior to the date of this Loan
Agreement. Schedule 4.2(B) attached hereto sets forth Borrower’s exact legal
name, state of organization and organizational identification number.

 



 - 18 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.3       Inspections and Verifications. Borrower shall permit Agent, or any
Persons designated by Agent, to call at Borrower’s places of business at any
reasonable times, and, without hindrance or delay, to inspect the Collateral and
to inspect, audit, check and make extracts from Borrower’s books, records,
journals, orders, receipts and any correspondence and other data relating to
Borrower’s business, the Collateral or any transactions between the parties
hereto, and shall have the right to make such verification concerning Borrower’s
business as Agent may consider reasonable under the circumstances. Agent, at its
discretion, will perform field audits and inventory appraisals on an annual
basis, or more frequently as determined by Agent. Borrower shall furnish to
Agent such information relevant to Agent’s and Lenders’ rights under this Loan
Agreement as Agent shall at any time and from time to time request. Agent,
through its officers, employees or agents shall have the right, at any time and
from time to time, in Agent’s name, to verify the validity, amount or any other
matter relating to any of Borrower’s Accounts, by mail, telephone, telegraph or
otherwise. Borrower authorizes Agent to discuss the affairs, finances and
business of Borrower with any officers, employees or directors of Borrower or
with its Parent or any Affiliate or the officers, employees or directors of its
Parent or any Affiliate, and to discuss the financial condition of Borrower with
Borrower’s independent public accountants. Borrower further authorizes Agent to
disclose any information received pursuant to this Section to Lenders. Any such
discussions shall be without liability to Agent or Lenders or to Borrower’s
independent public accountants. Borrower shall pay to Agent all fees and all
costs and out-of-pocket expenses incurred by Agent in the exercise of its rights
hereunder, and all such fees, costs and expenses shall constitute Liabilities
hereunder, shall be payable on demand and, until paid, shall bear interest at
the Default Rate.

 

4.4       Liens/Collateral Locations. Borrower represents, warrants and
covenants unto Agent and Lenders that except with respect to intellectual
property rights in foreign countries: (A) Agent’s security interest and Lien in
the Collateral is now and at all times hereafter shall be perfected and have a
first priority, subject only to Permitted Liens; (B) except for such Permitted
Liens, the Collateral is and shall remain free and clear of all Liens; (C)
Borrower’s respective chief executive office, all other offices and places of
business and the offices and locations where Borrower keeps the Collateral are
at the locations specified on Schedule 4.4; (D) Borrower shall not remove the
Collateral from the locations specified on Schedule 4.4 and shall not keep any
of the Collateral at any other office or location unless Borrower gives Agent
thirty (30) days prior written notice, provided that Borrower may remove
Collateral from such locations for maintenance and care purposes in the ordinary
course of business; and (E) the Collateral is and shall remain within the
continental United States of America. Borrower shall provide Agent with thirty
(30) days prior written notice of the opening of any new office or place of
business, the closing of any existing office or place of business or delivering
any Collateral with a value in excess of $50,000 to a warehouse or other storage
facility not listed on Schedule 4.4. Borrower covenants unto and agrees with
Agent and Lenders that any new office or place of business shall be within the
continental United States of America.

 

4.5       Reserved.

 

4.6       Reserved.

 

4.7       Assignment of Competing Security Interest. Agent, in its discretion,
without waiving or releasing any obligation, liability or duty of Borrower under
this Loan Agreement and the Other Agreements or any Unmatured Event of Default
or Event of Default, may at any time or times hereafter, but shall not be
obligated to do so, pay, acquire or accept an assignment of any Lien or claim
asserted by any Person against the Collateral other than with respect to
Permitted Liens. All sums paid by Agent or any Lender in connection therewith
and all costs, fees and expenses, including, but not limited to, attorneys’
fees, court costs, expenses and other charges relating thereto incurred by Agent
or such Lender on account thereof shall be part of the Liabilities, secured by
the Collateral and payable by Borrower to Agent on demand.

 

4.8       Possessory Collateral. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by Possessory
Collateral, such Possessory Collateral shall be immediately delivered to Agent,
duly indorsed in a manner satisfactory to Agent, to be held as Collateral
pursuant to this Loan Agreement and in the case of Electronic Chattel Paper, the
applicable Obligor shall cause Agent to have control thereof within the meaning
set forth in Section 9-105 of the UCC.

 



 - 19 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.9       Additional Collateral. Upon the occurrence and during the continuance
of an Event of Default, Agent may, in its discretion, retain as additional
Collateral, such portion of the monies, reserves and proceeds received by Agent
with respect to the Collateral as Agent may determine; however proceeds in
excess of amounts owed to Agent and Lenders shall promptly be released. Borrower
hereby grants to Agent, on behalf of Lenders, a first position priority security
interest and Lien in all such monies, reserves and proceeds and other property
of Borrower in the possession of Agent at any time or times hereafter as
additional Collateral hereunder, and, in Agent’s discretion, may be held by
Agent until the Liabilities are indefeasibly paid in full or be applied by Agent
on account of the Liabilities.

 

4.10     No Custom or Waiver. No authorization given by Agent pursuant to this
Loan Agreement or the Other Agreements to sell any specified portion of the
Collateral or any items thereof, and no waiver by Agent in connection therewith,
shall establish a custom or constitute a waiver of the prohibition contained in
this Loan Agreement or the Other Agreements against such sales, with respect to
any portion of the Collateral or any item thereof not covered by said
authorization.

 

4.11     Lien on Realty/Fixtures. Borrower represents and warrants to Agent and
Lenders that Borrower is not the direct or indirect legal or beneficial owner of
any real property, except the real property set forth on Schedule 4.11 hereto.
If Borrower shall acquire at any time or times hereafter an interest in any real
property other than as set forth on Schedule 4.11 hereto, Borrower agrees
promptly to execute and deliver to Agent as additional security and Collateral
for the Liabilities, deeds of trust, security deeds, mortgages or other
collateral assignments satisfactory in form and substance to Agent, and its
counsel (herein collectively referred to as “New Mortgages”) covering such real
property. Each New Mortgage shall be duly recorded in each office where such
recording is required to constitute a valid first Lien on the real property
covered thereby. Borrower shall deliver to Agent at Borrower’s expense,
mortgagee title insurance policies issued by a title insurance company
satisfactory to Agent insuring Agent as mortgagee; such policies shall be in
form and substance satisfactory to Agent and shall insure a valid Lien in favor
of Agent and the property covered thereby, subject only to those exceptions
acceptable to Agent and its counsel. Borrower shall deliver to Agent such other
documents as Agent and its counsel may reasonably request relating to any such
New Mortgages.

 

4.12     Reserved.

 

5.        Collateral: Accounts

 

5.1       Reserved.

 

5.2       Reserved.

 

5.3       Additional Representations, Warranties and Covenants. With respect to
each of its Accounts, Borrower represents, warrants and covenants unto Agent and
Lenders that: (A) they are and shall be genuine, in all respects what they
purport to be and are not evidenced by a judgment; (B) they represent
undisputed, bona fide transactions completed in accordance with the terms and
provisions contained in the invoices and other documents delivered to Agent with
respect thereto; (C) the amounts thereof, which may be shown on any invoices and
statements delivered to Agent with respect thereto, are and shall be actually
and absolutely owing to Borrower and are not contingent for any reason; (D) no
payments have been or shall be made thereon except payments delivered to
Borrower in the ordinary course of business; (E) there are no setoffs,
counterclaims or disputes existing or asserted with respect thereto and Borrower
has not made and will not make any agreement with any Account Debtor for any
deduction therefrom, except regular discounts allowed by Borrower in the
ordinary course of its respective businesses for prompt payment; (F) there are
no facts, events or occurrences known to Borrower which in any way impair the
validity or enforcement thereof or tend to reduce the amount payable thereunder;
(G) to Borrower’s knowledge, all Account Debtors have the capacity to contract
and are solvent; (H) the services furnished or Goods sold giving rise thereto
are not subject to any Lien, except the security interest and Liens of Agent and
Lenders; (I) Borrower has no knowledge of any fact or circumstance which would
impair the validity or collectibility thereof; and (J) Borrower has no knowledge
of any proceedings or actions which are threatened or pending against any
Account Debtor which might result in any material adverse change in its
financial condition.

 



 - 20 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

5.4       Reserved.

 

5.5       Verification of Accounts. Any of Agent’s officers, employees or agents
shall have the right, at any time or times hereafter, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Accounts by mail, telephone, facsimile transmission, telegraph
or otherwise. All costs, fees and expenses relating thereto incurred by Agent or
any Lender, or for which Agent or any Lender becomes obligated, shall be part of
the Liabilities, secured by the Collateral and payable by Borrower to Agent on
demand.

 

5.6       Notices Regarding Account Debtors. Borrower shall: (A) promptly upon
Borrower learning thereof, inform Agent, in writing, of any material delay in
Borrower’s performance of any of its material obligations to any Account Debtor
and of any assertion of any material claims, offsets or counterclaims by any
Account Debtor and of any material allowances, credits or other monies granted
by Borrower to any Account Debtor; (B) not permit or agree to any material
extension, compromise or settlement or make any material change or modification
of any kind or nature with respect to any material Account, including, but not
limited to, any of the terms relating thereto, other than in the ordinary course
of business as presently conducted or in accordance with past practice; and (C)
promptly upon Borrower’s receipt or learning thereof, furnish to and inform
Agent of all material adverse information relating to the financial condition of
any material Account Debtor.

 

5.7       Notice Regarding Disputed Accounts. In the event any amount due and
owing in excess of One Hundred Thousand and no/100 Dollars (100,000) is in
dispute for a period of thirty (30) days or more after Borrower receives notice
or obtains knowledge thereof between Borrower and an Account Debtor, Borrower
shall promptly provide Agent with written notice thereof explaining in detail
the reason for the dispute, all claims related thereto and the amount in
controversy.

 



 - 21 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

5.8       Attorney and Agent-In-Fact. Borrower irrevocably hereby designates,
makes, constitutes and appoints Agent, and all Persons designated by Agent, as
Borrower’s true and lawful attorney and agent-in fact, in Borrower’s or Agent’s
name, to at any time: (A) demand payment of the Accounts and Possessory
Collateral; (B) enforce payment of the Accounts and Possessory Collateral by
legal proceedings or otherwise; (C) exercise all of Borrower’s rights and
remedies with respect to the collection of the Accounts and Possessory
Collateral; (D) settle, adjust, compromise, extend or renew the Accounts and
Possessory Collateral; (E) settle, adjust or compromise any legal proceedings
brought to collect the Accounts and Possessory Collateral; (F) sell or assign
the Accounts and Possessory Collateral upon such terms, for such amounts and at
such time or times as Agent deems advisable; (G) discharge and release the
Accounts and Possessory Collateral; (H) take control, in any manner, of any item
of payment or proceeds referred to in Section 4.5 above; (I) prepare, file and
sign Borrower’s name on any notice of Lien, assignment or satisfaction of Lien
or similar document in connection with the Accounts and Possessory Collateral;
(J) prepare, file and sign Borrower’s name on any Proof of Claim in bankruptcy
or similar document against any Account Debtor; (K) do all acts and things
necessary, in Agent’s sole discretion, to fulfill Borrower’s obligations under
this Loan Agreement; (L) endorse the name of Borrower upon any of the items of
payment or proceeds referred to in Section 4.5 above and to deposit the same on
account of the Liabilities; (M) endorse the name of Borrower upon any Chattel
Paper, Document, Instrument, invoice, freight bill, bill of lading or similar
document or agreement relating to the Accounts and Possessory Collateral; and
(N) sign the name of Borrower to verifications of the Accounts and Possessory
Collateral and notices thereof to Account Debtors. Notwithstanding the
foregoing, the remedies set forth in clauses (A) through (K) of this Section 5.8
will not be exercised by Agent until after the occurrence and during the
continuance of an Event of Default.

 

6.         Collateral: Inventory

 

6.1       Reserved.

 

6.2       Additional Representations, Warranties and Covenants. Borrower
represents and warrants to and covenants with Agent and Lenders that: (A) with
the exception of Inventory in an aggregate amount at any one time not to exceed
$100,000, the Inventory shall be kept only at the locations specified on
Schedule 4.4; (B) Borrower now keeps and hereafter at all times shall keep
correct and accurate records itemizing and describing the age, kind, type and
quantity of Inventory and Borrower’s stated actual cost therefor, together with
withdrawals therefrom and additions thereto for each month, all of which records
shall be available, upon demand, to any of Agent’s officers, employees or agents
for inspection and copying thereof; (C) all Inventory is now and hereafter at
all times shall be of good and merchantable quality, free from defects; (D) any
of Agent’s officers, employees or agents shall, now and at any time or times
hereafter, have the right, upon demand, to inspect and examine the Inventory and
to check and test the same as to quality, quantity, value and condition; (E)
Borrower will not, without the prior written consent of Agent, acquire or accept
any Inventory on consignment or approval; and (F) [Reserved]. Borrower will
maintain a perpetual inventory reporting system at all times.

 



 - 22 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

6.3       Sale of Inventory. Borrower may sell Inventory in the ordinary course
of business. In no event shall Borrower make any sale of Inventory which would
violate the terms and provisions of this Loan Agreement or the Other Agreements.

 

6.4       Responsibility for Inventory. Borrower shall be liable and responsible
for: (A) the safekeeping of Inventory; (B) any loss, damage or destruction to
the Inventory occurring or arising in any manner or fashion; (C) any diminution
in the value thereof; or (D) any act or event of default of any carrier,
warehouseman, bailee or forwarding agency thereof or any other Person.

 

7.        EQUIPMENT

 

7.1       Representations, Warranties and Covenants. Borrower represents and
warrants to and covenants with Agent and Lenders that (A) Borrower has and shall
have good, indefeasible and merchantable title, free and clear of all security
interests, claims and encumbrances to and ownership of the Equipment, except for
the Permitted Liens; and (B) the Equipment shall be kept and maintained solely
at Borrower’s places of business specified on Schedule 4.4.

 

7.2       Maintenance of Equipment. Borrower shall keep and maintain the
Equipment in good operating condition and repair and shall make all necessary
replacements thereof and renewals thereto so that the value and operating
efficiency of the Equipment shall at all times be maintained and preserved
(subject to ordinary wear and tear and normal obsolescence). Borrower shall not
permit any of the Equipment to become a Fixture to real estate or accession to
other personal property.

 

7.3       Evidence of Ownership. Upon Agent’s request, Borrower shall deliver to
Agent any and all evidence of ownership to, including, without limitation,
certificates of title to and applications for title to, any of the Equipment.

 

7.4       Records and Schedules of Equipment. Borrower shall maintain accurate
records itemizing and describing the kind, type, quality, quantity and value of
its Equipment and all dispositions thereof, and shall furnish Agent with a
current schedule containing the foregoing information upon request by Agent.

 

8.        INSURANCE AND TAXES

 

8.1       Insurance.

 

(A)         Borrower, at its sole cost and expense, shall keep and maintain: (1)
the Collateral insured for the full insurable value against loss or damage by
fire, theft, explosion, sprinklers and all other hazards and risks ordinarily
insured against by other owners or users of such properties in similar
businesses; and (2) business interruption insurance, workmen’s compensation
insurance, public liability insurance and property damage insurance relating to
Borrower’s businesses and ownership and use of its assets.

 



 - 23 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(B)         All such policies of insurance shall be in form and substance, in
such amounts and with insurers recognized as adequate by prudent business
persons, as may be reasonably satisfactory to Agent. Borrower shall deliver to
Agent the original, or certified copy, of each policy of insurance or a
certificate of insurance, and evidence of payment of all premiums for each such
policy. All property insurance policies shall contain an endorsement, in form
and substance acceptable to Agent, showing Agent as lender’s loss payee and all
liability insurance policies shall contain an endorsement, in form and substance
acceptable to Agent, showing Agent as additional insured. Such endorsement or
independent instrument furnished to Agent shall provide that the insurance
companies will give Agent at least thirty (30) days written notice before any
such policy or policies of insurance shall be altered or canceled and that no
act or default of Borrower or any other person shall affect the right of Agent
to recover under such policy or policies of insurance in case of loss or damage.

 

(C)         Borrower hereby directs all insurers under such policies of
insurance to pay all proceeds payable thereunder directly to Agent; provided
that so long as no Event of Default has occurred and is continuing, with respect
to an insurance claim that is less than $100,000, (i) Borrower may elect to
utilize the proceeds thereof to replace, repair, restore or rebuild the
Collateral and/or other assets of Borrower, and (ii) proceeds of Borrower’s
business interruption insurance shall be made available to Borrower to cover
Borrower’s business expenses. Borrower irrevocably, makes, constitutes and
appoints Agent, and all officers, employees or agents designated by Agent, as
Borrower’s true and lawful attorney and agent-in-fact for the purpose of making,
settling and adjusting claims under such policies of insurance with respect to
the Collateral, endorsing the name of Borrower on any check, draft, instrument
or other item of payment constituting the proceeds of such policies of insurance
with respect to the Collateral at any time or times hereafter, and for making
all determinations and decisions with respect to such policies of insurance. If
Borrower at any time or times hereafter shall fail to obtain or maintain any of
the policies of insurance required above or to pay any premium in whole or in
part relating thereto, then Agent, without waiving or releasing any obligation,
Unmatured Event of Default or Event of Default by Borrower hereunder, may at any
time or times thereafter, but shall not be obligated to do so, obtain and
maintain such policies of insurance, pay such premium and take any other action
with respect thereto which Agent deems advisable. All sums so disbursed by
Agent, including, but not limited to, attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be part of the Liabilities, secured by the
Collateral and payable by Borrower to Agent on demand.

 



 - 24 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(D)         Borrower hereby acknowledges that the following notice by Agent is
required by and given in full compliance with the Illinois Collateral Protection
Act, 815 ILCS 180/15:

 

Unless Borrower provides Agent with evidence of the insurance coverage required
by this Loan Agreement, Agent may purchase insurance at Borrower’s expense to
protect Agent’s interest in the Collateral. This insurance may, but need not,
protect Borrower’s interests. The coverage that Agent purchases may not pay any
claim that Borrower makes or any claim that is made against Borrower in
connection with the Collateral. Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that Borrower
has obtained insurance as required by this Loan Agreement. If Agent purchases
insurance for the Collateral, Borrower will be responsible for the cost of that
insurance, including interest and any other charges Agent may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The cost of the insurance may be
added to Borrower’s total outstanding balance or obligation. The cost of
insurance may be more than the cost of insurance Borrower may be able to obtain
on its own.

 

8.2       Taxes. Borrower shall pay when due all material Charges imposed upon
it or its assets, franchises, business, income or profits before any penalty or
interest accrues thereon, and all claims (including, without limitation, claims
for labor, services, materials and supplies) for sums which by law would be a
Lien or charge upon any of its assets, provided that (unless any material item
or property would be lost, forfeited or materially damaged as a result thereof)
no such Charge need be paid if it is being diligently contested in good faith,
if Agent is notified in advance of such contest that exceeds $100,000 and if
Borrower establishes an adequate reserve or other appropriate provision required
by GAAP and deposits with Agent cash or bond in an amount acceptable to Agent.

 

9.        Representations, Warranties And Covenants: General

 

9.1       Representations and Warranties. To induce Agent and Lenders to enter
into this Loan Agreement and to make Loans hereunder, Borrower represents and
warrants to Agent and Lenders that:

 

(A)         Organization and Qualification. Borrower is the type of legal entity
set forth in the first paragraph of this Loan Agreement for Borrower, duly
organized and existing and in good standing under the laws of the State of its
formation reflected in the first paragraph of this Loan Agreement, and qualified
or licensed to do business in all states in which the laws thereof require
Borrower to be so qualified or licensed except where the failure to qualify
would not have a Material Adverse Effect.

 

(B)         Company Power and Authority. Borrower has the right, power and
capacity and is duly authorized and empowered to enter into, execute, deliver
and perform this Loan Agreement and the Other Agreements.

 

(C)         No Violation of Law. The execution, delivery and performance by
Borrower of this Loan Agreement and the Other Agreements do not and shall not,
by the lapse of time, the giving of notice or otherwise, constitute a violation
of any applicable law or breach of any provision contained in Borrower’s
Constituent Documents, or contained in any agreement, instrument or document to
which Borrower is a party or by which it is bound.

 



 - 25 - 

 

 

(D)         Title to Collateral. Borrower has good, indefeasible and
merchantable title to and ownership of the Collateral, free and clear of all
Liens and claims, except for the Permitted Liens.

 

(E)          Reserved.

 

(F)          Litigation. Except as disclosed on Schedule 9.1(F) attached hereto,
as of the date hereof, there are no suits or proceedings pending or threatened
against or affecting Borrower, and no proceedings before any governmental body
are pending or threatened against Borrower.

 

(G)          Indebtedness. Except as disclosed on Schedule 1.1(A) attached
hereto, Borrower has no Indebtedness, except Permitted Indebtedness.

 

(H)         Government Contracts. Except as disclosed on Schedule 9.1(H)
attached hereto, Borrower is not subject to the renegotiation of any material
government contracts.

 

(I)           Adequate Assets/Trademarks/Copyrights/Patents. Borrower possesses
adequate assets, licenses, patents, copyrights, trademarks and trade names that
are necessary to conduct its respective business as previously conducted by it.
Borrower does not own any patents, trademarks or registered copyrights that are
necessary for the conduct of its business, except as set forth and described on
Schedule 9.1(I) attached hereto.

 

(J)          Good Standing. Borrower is in good standing with respect to all
material governmental permits, certificates, consents and franchises necessary
to continue to conduct its business as previously conducted by it and to own or
lease and operate its properties as now owned or leased by it, except where the
failure to be in good standing would not have a Material Adverse Effect.

 

(K)         Violation of Law/Compliance with Laws. Borrower is not in violation
of any applicable statute, regulation or ordinance of the United States of
America, any state, city, town, municipality, county, or any other jurisdiction,
or any agency thereof, which is or could reasonably be expected to have a
Material Adverse Effect.

 

(L)          Breach of Other Loan Documents. Except as set forth on Schedule
9.1(L), as of the date of this Loan Agreement, Borrower is not in default with
respect to any indenture, loan agreement, mortgage, deed or other similar
agreement relating to the borrowing of monies to which it is a party or by which
it is bound.

 

(M)        Financial Information. The Financials delivered to Agent prior hereto
or contemporaneously herewith fairly and accurately present the information set
forth therein which may include, but is not limited to, the assets, liabilities,
financial conditions and results of operations of Borrower and such other
Persons described therein as of and for the period ending on such dates and have
been prepared in accordance with GAAP and such principles have been applied on a
basis consistently followed in all material respects throughout the periods
involved.

 



 - 26 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(N)         Material Adverse Change. There has been no Material Adverse Effect
with respect to Borrower since the date of the most recent Financials for
Borrower delivered to Agent.

 

(O)         Change of Corporate Name or Structure. Since March 23, 2016,
Borrower has not changed its name, state of formation, identity or chief
executive office except as set forth on Schedule 9.1(O) attached hereto and made
a part hereof.

 

(P)          Capital Structure. Schedule 9.1(P) attached hereto and made a part
hereof states (1) the correct name of each of the Subsidiaries of Borrower, and
the jurisdiction of organization and the percentage of voting Equity Interests
owned by Borrower, (2) as of the Closing Date, the name of Borrower’s corporate
or joint venture Affiliates and the nature of the affiliation, (3) the number,
nature and holder of all outstanding Equity Interests of Borrower and each
Subsidiary of Borrower, and (4) the number of authorized and issued Equity
Interests of Borrower and each Subsidiary of Borrower. Borrower has good and
marketable title to all of the Equity Interests it purports to own of each
Subsidiary, free and clear in each case of any Lien other than Permitted Liens.
All such Equity Interests have been duly issued and are fully paid and
non-assessable. As of the Closing Date, except as described on Schedule 9.1(P),
there are not outstanding any options to purchase, or any rights or warrants to
obligations convertible into, or any powers of attorney relating to, shares of
Equity Interests of Borrower. As of the date hereof, except as described on
Schedule 9.1(P), there are no outstanding agreements or instruments binding upon
Borrower’s shareholders relating to the ownership of its Equity Interests.

 

(Q)         Pension Plans. Borrower has not received any notice to the effect
that it is not in compliance with any of the requirements of ERISA and the
regulations promulgated thereunder, with the exception of immaterial
non-compliance issues. No fact or situation that could reasonably be expected to
lead to a Material Adverse Effect, including, but not limited to, any Reportable
Event or Prohibited Transaction, exists in connection with any Plan. Borrower
has no withdrawal liability in connection with a Multiemployer Pension Plan.

 

(R)         Labor Relations. Except as described on Schedule 9.1(R) attached
hereto and made a part hereof, Borrower is not a party to any collective
bargaining agreement, and there are no material grievances, disputes or
controversies with any union or any other organization of Borrower’s employees,
or threats of strikes, work stoppages or any asserted pending demands for
collective bargaining by any union or organization.

 

(S)         Trade Relations. There exists no actual or threatened termination,
cancellation or limitation of, or any modification or change in, the business
relationship between Borrower and any customer or any group of customers whose
purchases individually or in the aggregate are material to the business of
Borrower, or with any material supplier, and there exists no present condition
or state of facts or circumstances regarding a business relationship which could
reasonably be expected to cause a Material Adverse Effect.

 

(T)         Environmental Matters. Borrower is in compliance in all material
respects with all applicable Environmental Laws.

 



 - 27 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(U)         Encumbrances. There are no Liens or claims upon any of the
Collateral, except for the Permitted Liens.

 

(V)         Levies and Attachments. There are no levies, attachments or
restraints affecting any of Borrower’s assets or the Collateral, except
Permitted Liens.

 

(W)       Receiver, Trustee or Assignee. There is no receiver, trustee or
assignee for the benefit of creditors currently appointed to take possession of
all or any portion of Borrower’s assets or any of the Collateral.

 

(X)         Reserved.

 

(Y)         Affiliate Transactions. Except as described on Schedule 9.1(Y)
attached hereto and made a part hereof, since January 1, 2015 Borrower is not a
party to any contract or other agreement with an Affiliate (other than a wholly
owned Subsidiary), except for contracts and other agreements in the ordinary
course of business pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms no less favorable to Borrower than
Borrower would obtain in a comparable arms-length transaction.

 

(Z)         Commercial Tort Claims. All Commercial Tort Claims in which Borrower
is a claimant are set forth on Schedule 4.1 attached hereto, as such schedule
may be updated from time to time.

 

9.2       Covenants. Until the termination of this Loan Agreement and thereafter
until all Liabilities are paid in full (other than unasserted contingent
Liabilities which survive the termination of this Loan Agreement pursuant to the
express terms hereof), Borrower agrees that, unless at any time Agent shall
otherwise expressly consent in writing:

 

(A)         Organization and Qualification. Borrower at all times (i) shall be
the type of legal entity specified for Borrower in the first paragraph of this
Loan Agreement, (ii) duly organized and existing and in good standing under the
laws of the State of its formation reflected in the first paragraph of this Loan
Agreement, and (iii) shall be qualified or licensed to do business in all states
in which the laws thereof require Borrower to be so qualified or licensed unless
the failure to be so qualified would not have a Material Adverse Effect.

 

(B)         No Violation of Law. The execution, delivery and performance by
Borrower of this Loan Agreement and the Other Agreements shall not hereafter, by
the lapse of time, the giving of notice or otherwise, constitute a violation of
any applicable law or breach of any provision contained in Borrower’s
Constituent Documents, or contained in any agreement, instrument or document to
which Borrower is now or hereafter a party or by which it is or may become
bound.

 

(C)         Title to Collateral. Borrower at all times hereafter shall have
good, indefeasible and merchantable title to and ownership of and rights to use
the Collateral, free and clear of all Liens and claims, except for the Permitted
Liens.

 



 - 28 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(D)         Reserved.

 

(E)          Adequate Assets/Trademarks/Copyrights/Patents. Borrower shall
continue to possess adequate assets, licenses, patents, copyrights, trademarks
and trade names to continue to conduct its respective business as previously
conducted by it. Borrower shall notify Agent if Borrower acquires ownership of
or a license or other interest in any patents, trademarks or copyrights and
shall execute and deliver such documents to Agent as Agent shall request to
assign to Agent as security Borrower’s interest in such patents, copyrights and
trademarks.

 

(F)          Good Standing. Borrower shall remain in good standing with respect
to all material governmental permits, certificates, consents and franchises
necessary to continue to conduct its business as previously conducted by it
except where the failure to remain in good standing would not have a Material
Adverse Effect and to own or lease and operate its properties as now owned or
leased by it except where the failure to own or lease such property would not
have a Material Adverse Effect.

 

(G)         Violation of Law. Borrower shall comply with all federal, state and
local laws, regulations and orders applicable to Borrower and its assets,
including, but not limited to, all Environmental Laws, in each case except where
the failure to do so would not result in a Material Adverse Effect, and shall
promptly notify Agent of any material violation of any material rule,
regulation, statute, ordinance, order or law relating to the public health or
the environment and of any complaint or notifications received by Borrower
regarding any environmental or safety and health rule, regulation, statute,
ordinance or law.

 

(H)         Financial Statements. Borrower shall, from time to time, provide
Financials to Agent pursuant to Section 9.5 which fairly and accurately present
the assets, liabilities and financial conditions and results of operations of
Borrower and such other Persons described therein as of and for the period
ending on the dates described therein. Borrower’s financial statements delivered
to Agent will be prepared in accordance with GAAP and such principles will be
applied on a basis consistently followed in all material respects throughout the
periods involved subject, in the case of monthly financial statements, to Fiscal
Year-end adjustments and the absence of footnotes.

 

(I)           Change of Corporate Name or Structure. Borrower shall provide
Agent ten (10) days’ notice prior to any change in its name, chief executive
office or state of formation.

 

(J)           Pension Plans. As of the date of this Loan Agreement, Borrower has
not received any notice to the effect that it is not in full compliance with any
of the requirements of ERISA and the regulations promulgated thereunder. No fact
or situation that could lead to a Material Adverse Effect, including, but not
limited to, any Reportable Event or Prohibited Transaction, shall exist in
connection with any Plan. Borrower shall continue to have no withdrawal
liability in connection with a Multiemployer Pension Plan.

 



 - 29 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(K)         Notices to Agent and Lenders Borrower shall notify Agent in writing:
(1) promptly but not later than 10 days after Borrower learns thereof, of the
commencement of any litigation affecting Borrower or any of its real or personal
property in which the amount in controversy exceeds $75,000, whether or not the
claim is considered by Borrower to be covered by insurance, and of the
institution of any administrative proceeding which may have a Material Adverse
Effect; (2) at least thirty (30) days prior thereto, of Borrower’s opening of
any new office or place of business or Borrower’s closing of any existing office
or place of business where Collateral will be located; (3) promptly but not
later than 10 days after Borrower learns thereof, of any labor dispute to which
Borrower may become a party, any strikes or walkouts relating to any of its
plants or other facilities, and the expiration of any labor contract to which it
is a party or by which it is bound; (4) promptly but not later than 10 days
after Borrower learns thereof, of any material default by Borrower under any
note, indenture, loan agreement, mortgage, lease, deed, guaranty or other
similar agreement relating to any Indebtedness of Borrower exceeding One Hundred
Thousand and no/100 Dollars ($100,000); (5) promptly but not later than 10 days
after the occurrence thereof, of any Unmatured Event of Default or Event of
Default; (6) promptly but not later than 10 days after the occurrence thereof,
of any default by any obligor under any material note or other evidence of
indebtedness payable to Borrower; (7) promptly but not later than 10 days after
the rendition thereof, of any judgment rendered against Borrower or any of its
Subsidiaries in excess of $100,000 that is not fully covered by insurance,
subject to a reasonable deductible; and (8) promptly but not later than 10 days
after Borrower learns thereof, of any material adverse finding of any state or
federal government entity in connection with all or any part of the Collateral.

 

(L)          Subordinations. Borrower shall provide Agent with debt
subordination agreements, in form and substance satisfactory to Agent, executed
by Borrower and any Person who is an officer, director, member, manager or
Affiliate of Borrower to whom Borrower is or hereafter becomes indebted for
borrowed money; provided that no such subordination agreement will be required
with respect to (i) indebtedness existing on the Closing Date and set forth on
Schedule 9.2(L) attached hereto, (ii) non-cash loans, and (iii) other advances
to employees for moving, entertainment, travel and other similar expenses in the
ordinary course of business to the extent such amounts do not exceed $50,000 in
the aggregate at any time outstanding.

 

(M)        Environmental Matters.

 

(1)       Borrower shall and shall cause each of its Subsidiaries to (a) comply
strictly and in all respects with all applicable Environmental Laws except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (b) take promptly any remediation and/or corrective action
necessary to cure any material violation of Environmental Laws of which Borrower
has knowledge, (c) notify the proper governmental agency promptly in the event
of any release of any Hazardous Substances reportable under 42 USC §9603, 42 USC
§11044, 33 USC §1321(b)(5) or any counterpart or similar state or local
requirements, (d) promptly forward to Agent, upon its request, a copy of any
order, notice, permit, application, or any other communication or report in
connection with any such release of any Hazardous Substance or any other
material matter relating to the Environmental Laws as they may affect its
premises.

 



 - 30 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(2)       Borrower shall provide Agent and Lenders with such evidence, reports
and/or other documentation as reasonably requested by Agent or any Lender to
insure that Borrower is in compliance with the terms of this Section.

 

(N)         Commercial Tort Claims. Borrower will advise Agent of any new
Commercial Tort Claim upon the filing of any such action. Borrower hereby
authorizes Agent to amend Schedule 4.1 from time to time to reflect such new
Commercial Tort Claims and to prepare and file any required UCC financing
statements or amendments and take any other actions necessary for Agent to
perfect its security interest in such Commercial Tort Claims.

 

(O)         Reserved.

 

9.3       Negative Covenants. Borrower covenants unto Agent and Lenders that
neither Borrower nor any of its direct or indirect Subsidiaries shall now or at
any time hereafter, unless Borrower obtains the prior written consent of the
Required Lenders:

 

(A)         Additional Encumbrances. Grant a security interest in, assign, sell
or transfer any of the Collateral to any Person except as permitted herein or
permit, grant, or suffer a Lien or claim upon any of the Collateral, except for
the Permitted Liens.

 

(B)         Mergers and Acquisitions. Merge, consolidate with or acquire any
Person or all or substantially all of the assets of any Person.

 

(C)         Ordinary Course of Business. Engage in any business other than
businesses of the type conducted by Borrower and its Subsidiaries on the date of
execution of this Loan Agreement and businesses reasonably related thereto.

 

(D)         Investments/Subsidiaries. Make or permit to exist any investment in
the securities of or make or permit to exist any loans to any Person; provided,
however, notwithstanding the foregoing, Borrower may: (i) make investments in
cash, cash equivalents and certificates of deposit of Agent or any of its
affiliates or such other banking institution having a net worth in excess of
$100,000,000, or in securities of the United States of America or commercial
paper with a PI rating (all of the foregoing maturing within one year), (ii)
make contributions to the capital of any domestic wholly-owned Subsidiary in
existence as of the date of this Loan Agreement, so long as the recipient of any
such capital contribution is either Borrower or has guaranteed the Liabilities
and such guaranty is secured by a pledge of all of its real and personal
property, in each case pursuant to documentation satisfactory to Agent in its
sole discretion, and (iii) investments existing as of the date hereof and listed
on Schedule 9.3(D).

 

(E)          Reserved.

 



 - 31 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(F)          Capital Structure. Make any material change in Borrower’s capital
structure or in any of its business objectives, purposes and operations which
might in any way adversely affect the repayment of the Liabilities.

 

(G)         Encumbrance or Sale. Encumber, sell, pledge, mortgage, lease, or
otherwise dispose of or transfer, whether by merger, consolidation or otherwise,
any of Borrower’s assets, except (1) Permitted Liens, (2) sales of Inventory in
the ordinary course of Borrower’s businesses, and (3) sales of worn or obsolete
Equipment, provided the proceeds thereof are remitted to Agent pursuant to
Section 3.1(B).

 

(H)         Reserved.

 

(I)           Indebtedness. Incur Indebtedness, except Permitted Indebtedness.

 

(J)           Restricted Payments. Make any Restricted Payments other than,
provided no Event of Default then exists, (1) payments in satisfaction of
Subordinated Debt to the extent such payments are expressly permitted pursuant
to the terms of the applicable subordination agreement by and between Agent and
the holder of the Subordinated Debt, (2) distributions by Borrower payable only
in Equity Interests of Borrower, and (3) each Subsidiary of Borrower may declare
and make dividend payments or other distributions to Borrower or another
domestic Subsidiary of Borrower, in each case to the extent not prohibited under
applicable law. For the avoidance of doubt, Borrower is not permitted to make
any intercompany loans or advances to any Foreign Subsidiaries except as
explicitly allowed in Section 9.3(D).

 

(K)         Constituent Documents/Fiscal Year End. Change Borrower’s Fiscal
Year-end or amend or restate Borrower’s Constituent Documents in any manner that
is or could reasonably be expected to be adverse to Agent or any Lender, Agent’s
and Lenders’ interest in the Collateral or Agent’s and Lenders’ rights under the
Loan Documents.

 

(L)          Affiliate Transactions. Enter into any transaction with an
Affiliate, except for (1) transactions in the ordinary course of business
pursuant to the reasonable requirements of Borrower’s business and upon fair and
reasonable terms no less favorable to Borrower than Borrower would obtain in a
comparable arms-length, (2) compensation arrangements for officers and employees
of Borrower or any Subsidiary of Borrower entered into upon fair and reasonable
terms and in the ordinary course of business, (3) reimbursement of reasonable
out-of-pocket and travel expenses of any member of the Board of Directors of
Borrower or any Subsidiary of Borrower incurred in attending meetings of the
Board of Managers or Directors and in assisting Borrower in the ordinary course
of business, (4) transactions existing on the Closing Date and set forth on
Schedule 9.1(Y), and (5) transactions authorized under, or otherwise expressly
permitted by, this Loan Agreement (including, without limitation, execution of
the Loan Documents and all documents and agreements related thereto).

 

(M)        Subsidiaries. Form, acquire or otherwise maintain any Subsidiaries,
other than Subsidiaries existing as of the date of this Loan Agreement.

 



 - 32 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

9.4       Reserved.

 

9.5       Financial Reporting/Compliance Certificate. Borrower covenants unto
Agent and Lenders that it will deliver to Agent the following financial
information, all of which shall accurately reflect the financial condition of
Borrower and its Subsidiaries at and for the periods of time described therein
and, with respect to the financial statements, shall be prepared in accordance
with GAAP:

 

(A)        As soon as available but in no event later than one hundred twenty
(120) days after the close of each Fiscal Year of Borrower, the audited
consolidated and consolidating financial statements of Borrower and its
Subsidiaries, including, but not limited to, (1) a balance sheet, (2) a
statement of income and retained earnings, and (3) a statement of cash flows,
together with an unqualified opinion of a firm of independent certified public
accountants selected by Borrower and approved by Agent in writing.

 

(B)         [Reserved].

 

(C)         As soon as available but in no event later than thirty (30) days
after the end of each month, Borrower’s and its Subsidiaries’ internally
prepared consolidated and consolidating financial statements, including, but not
limited to, (1) a balance sheet, (2) a statement of income and retained
earnings, and (3) a statement of cash flows all for the previous month, and the
year-to-date statement for that portion of Borrower’s Fiscal Year then elapsed.
For purposes of this paragraph a snapshot picture of quickbooks records shall be
acceptable as internally prepared financial statements.

 

(D)         [Reserved].

 

(E)          As soon as available, but in no event later than the second
Business Day of each week, the following reports dated as of the last Business
Day of the immediately preceding week: (1) Accounts receivable aging (including
a reconciliation of cash and Accounts), (2) accounts payable aging, and (3)
Inventory Report.

 

(F)          [Reserved].

 

(G)         As soon as available, but in no event later than thirty (30) days
after the end of each Fiscal Year, Borrower’s consolidated and consolidating
internally prepared financial projections and business plan for such Fiscal
Year, including, without limitation, (1) a balance sheet, and (2) a statement of
income and retained earnings, all for such Fiscal Year prepared on a month by
month basis.

 

(H)         [Reserved].

 

(I)           Such other data and information, financial and otherwise as Agent
or any Lender, from time to time, may reasonably request.

 



 - 33 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

10.        Conditions Precedent

 

10.1     Conditions to Initial Funding. Agent’s and Lenders’ obligation to make
the initial Loans pursuant to this Loan Agreement and the Other Agreements is
subject to the full and timely performance of the following covenants prior to
or contemporaneously with the making of the initial Loans.

 

(A)         Agent shall have received each of the following, in form and
substance satisfactory to Agent and its counsel:

 

(1)       A fully executed original of a Secretary Certificate for Borrower.

 

(2)       A fully executed original of this Loan Agreement.

 

(3)       A fully executed original of the Note.

 

(4)       Fully executed patent, copyright or trademark security agreements, as
applicable.

 

(5)       Copies of the UCC, tax Lien and pending suit and judgment searches for
each Obligor from such jurisdictions as Agent deems necessary, which shall not
have disclosed any prior Lien in the Collateral, except for the Permitted Liens.

 

(6)       Duly completed UCC-1 financing statements as Agent shall have
requested to perfect its security interest in the Collateral and such other
evidence of the completion (or the making of arrangements satisfactory to Agent)
of all other actions, recordings and filings of or with respect to the
Collateral that Agent may deem necessary or desirable in order to perfect the
Liens created hereby and all filing and recording fees (including, without
limitation, with respect to each such UCC-1 financing statement) and taxes shall
have been duly paid.

 

(7)       Certificates of insurance with lender’s loss payable and additional
insured clauses covering all collateral for the Liabilities and meeting the
requirements of this Loan Agreement and the Other Agreements.

 

(8)       A certificate executed by an officer of Borrower certifying the
matters set forth in Section 10.1 of this Loan Agreement as of the Closing Date.

 

(9)       Evidence (including, without limitation, payoff letters) demonstrating
that all Debt to be Repaid has been (or concurrently with the initial borrowing
shall be) paid in full and that all agreements and instruments governing the
Debt to be Repaid and all Liens securing the Debt to be Repaid have been (or
concurrently with the initial borrowing shall be) terminated.

 



 - 34 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(10)     Payment of the outstanding fees and expenses of counsel for (x) Agent
and (y) Borrower for all reasonable and documented legal, accounting, appraisal,
consulting, and other fees and expenses incurred by Borrower in connection with
the negotiation and preparation of any Loan Documents.

 

(11)     Such other documents, instruments or agreements as are listed on the
last closing checklist prepared by Agent or as Agent may request.

 

(B)         No Unmatured Event of Default or Event of Default shall have
occurred and be continuing.

 

(C)         There shall have been no material or adverse change in the business,
financial condition or results of operations since the date of Borrower’s then
most recently delivered Financials.

 

(D)         The representations and warranties contained in this Loan Agreement
shall be true and correct as of the making of the initial Loans.

 

10.2     Conditions to Subsequent Advances. Agent’s and Lenders’ obligation to
make any Loans pursuant to this Loan Agreement and the Other Agreements is
subject to the full and timely performance of each of the following covenants
either prior to or contemporaneously with the making of each Loan.

 

(A)        No Unmatured Event of Default or Event of Default shall have occurred
and be continuing.

 

(B)         No claims, litigation, arbitration proceedings or governmental
proceedings not disclosed in writing to Agent prior to the date of such Loan
advance shall be pending or known to be threatened against Borrower and no known
material development not so disclosed shall have occurred in any claims,
litigation, arbitration proceedings or governmental proceedings so disclosed
which in the opinion of Agent is likely to materially or adversely affect the
financial position or business of Borrower or capability of Borrower to pay the
Liabilities.

 

(C)         There shall have been no material or adverse change in the business,
financial condition or results of operations since the date of Borrower’s then
most recently delivered Financials.

 

(D)         The representations and warranties of Borrower contained in this
Loan Agreement shall be true and correct as of the making of any Loan, with the
same effect as though made on the date of such Loan unless made as of a specific
date.

 



 - 35 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11.       Event Of Default; Remedies

 

11.1     Events of Default. The occurrence of any one of the following events
shall constitute a default (an “Event of Default”) by Borrower under this Loan
Agreement:

 

(A)         Failure of Borrower to pay (i) any principal of the Loans when the
same shall become due and payable, (ii) any interest on the Loans payable under
this Loan Agreement when the same shall become due and payable and (iii) any
fees and expenses payable under this Loan Agreement or any other Loan Document
when the same shall become due and payable, and, in the case of clauses (ii) and
(iii) of this 11.1(A) only, such failure continues unremedied for a period of
fifteen (15) days;

 

(B)         any Obligor fails or neglects to perform, keep or observe any of the
Covenants; provided however, Borrower shall have a period of thirty (30) days
after the occurrence thereof to cure any failure or neglect to perform, keep or
observe any of the Covenants set forth in this Loan Agreement;

 

(C)         any representation or warranty made by any Obligor herein or any
other Loan Document is breached or is false or misleading in any material
respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Obligor to Agent or any Lender in connection
herewith is false or misleading in any material respect on the date as of which
the facts therein set forth are stated or certified;

 

(D)         any assets in excess of $100,000 of any Obligor are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors;

 

(E)          a petition under the United States Bankruptcy Code or any similar
federal, state or local law, statute or regulation shall be filed by any
Obligor;

 

(F)          a petition under the United States Bankruptcy Code or any similar
federal, state or local law, statute or regulation shall be filed against any
Obligor that is either granted or is not dismissed by the adverse parties or by
an order, decree or judgment within 60 days after such institution;

 

(G)         any Obligor shall make an assignment for the benefit of creditors,
or an application is made by any Obligor for the appointment of a receiver,
trustee, custodian or conservator for such Obligor or any of its assets;

 

(H)         an application is made against any Obligor for the appointment of a
receiver, trustee, custodian or conservator for such Obligor or any of its
assets and such petition is either granted or is not dismissed within 60 days
after the filing thereof;

 

(I)           any Obligor is enjoined, restrained or in any way prevented by
court order from conducting any material part of its business affairs;

 

(J)           a notice of a Lien, levy or assessment in excess of $250,000 is
filed of record with respect to any of the assets of any Obligor by the United
States of America or any department, agency or instrumentality thereof, or by
any state, county, municipal or other governmental department, agency, or
instrumentality, including without limitation, the Pension Benefit Guaranty
Corporation;

 



 - 36 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(K)         (i) the failure of any of the Obligors to pay when due or within any
applicable grace period any principal or interest on Indebtedness with a
principal balance of more than $250,000; or (ii) a breach, default or event of
default by Borrower with respect to any Indebtedness if the effect of such
breach, default or event of default is to cause, or to permit the holder or
holders thereof to cause, Indebtedness having an individual principal amount in
excess of $250,000 or having an aggregate principal amount in excess of $400,000
to become or be declared due prior to their stated maturity;

 

(L)          any Obligor terminates or purports to terminate its guaranty of the
Liabilities or any other agreement executed in favor of Agent or any Lender;

 

(M)        a breach, default or event of default occurs under any of the Loan
Documents after the expiration of applicable grace or cure periods;

 

(N)         there shall be entered against any Obligor one or more judgments or
decrees in excess of One Hundred Thousand and no/100 Dollars ($100,000) in the
aggregate at any one time outstanding for such Obligor, excluding those
judgments or decrees (i) that shall have been stayed, vacated or bonded, (ii)
that shall have been outstanding less than 60 days from the entry thereof, or
(iii) for and to the extent to which such Obligor is insured and with respect to
which the insurer specifically has assumed responsibility in writing;

 

(O)         the occurrence of any Change in Control;

 

(P)         [reserved];

 

(Q)         [reserved];

 

(R)         [reserved];

 

(S)         [reserved];

 

(T)         any Person institutes steps to terminate a Pension Plan if as a
result of such termination Borrower or any member of the Controlled Group could
be required to make a contribution to such Pension Plan, or could incur a
liability or obligation to such Pension Plan, in excess of $100,000; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 302(f) of ERISA; (c) the Unfunded Liability exceeds
twenty percent of the Total Plan Liability, or (d) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that Borrower or any member of the Controlled Group have incurred on the date of
such withdrawal) exceeds $100,000;

 



 - 37 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(U)         any subordination provision in any document or instrument governing
Subordinated Debt, or any subordination provision in any subordination agreement
that relates to any Subordinated Debt, or any subordination provision in any
guaranty by any Obligor of any Subordinated Debt, shall cease to be in full
force and effect, or any Obligor or any other Person (including the holder of
any applicable Subordinated Debt) shall contest in any manner the validity,
binding nature or enforceability of any such provision; or

 

(V)         the dissolution, whether voluntary or involuntary, of any Obligor.

 

11.2     Cumulative Remedies. All of Agent’s and Lenders’ rights and remedies
under this Loan Agreement and the Other Agreements are cumulative and
non-exclusive.

 

11.3     Discontinuing Advances. Upon the occurrence of an Unmatured Event of
Default or Event of Default, without notice or demand by Agent or any Lender to
Borrower, Agent and Lenders shall have no further obligation to and may
immediately cease advancing monies or extending credit to or for the benefit of
Borrower under this Loan Agreement and the Other Agreements. Upon the occurrence
of an Event of Default under Sections 11.1(E) or 11.1(F) hereof, without notice
or demand by Agent or any Lender to Borrower, the Liabilities shall be
immediately due and payable. Upon the occurrence of any Event of Default (other
than an Event of Default under Sections 11.1(E) or 11.1(F)), at the election of
Agent or the Required Lenders without notice or demand by Agent or any Lender to
Borrower, the Liabilities shall be immediately due and payable. ANY ADVANCES
MADE BY AGENT OR ANY LENDER TO BORROWER AFTER THE OCCURRENCE OF AN UNMATURED
EVENT OF DEFAULT OR AN EVENT OF DEFAULT SHALL NOT ESTABLISH A CUSTOM OR COURSE
OF DEALING AND AGENT AND LENDERS SHALL BE ENTITLED TO CEASE MAKING ADVANCES AT
ANY TIME THEREAFTER.

 

11.4     Remedies. Upon the occurrence of an Event of Default, Agent, in its
discretion, may (and, at the direction of Required Lenders, shall): (A) exercise
any one or more of the rights and remedies accruing to a “secured party” under
the UCC and any other applicable law upon a default by a debtor; (B) enter, with
or without process of law and without breach of the peace, any premises where
the Collateral is or may be located, and without charge or liability to Agent
therefor, seize and remove the Collateral from said premises or remain upon said
premises and use the same for the purpose of collecting, preparing and disposing
of the Collateral; (C) sell or otherwise dispose of the Collateral at public or
private sale for cash or credit, provided, however, that Borrower shall be
credited with the net proceeds of such sale only when such proceeds are actually
received by Agent; (D) take control, in any manner, of any item of payment or
proceeds of the Collateral and to direct all Account Debtors to make payments
directly to Agent; (E) notify any or all Account Debtors that the Accounts and
Possessory Collateral have been assigned to Agent and that Agent has a first
position priority security interest and Lien therein, subject only to Permitted
Liens; (F) direct such Account Debtors to make all payments due from them to
Borrower upon the Accounts and Possessory Collateral directly to Agent; and (G)
enforce payment of and collect, by legal proceedings or otherwise, the Accounts
and Possessory Collateral in the name of Agent and Borrower.

 



 - 38 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11.5     Assembling Collateral. Upon an Event of Default, Borrower, immediately
upon demand by Agent, shall assemble the Collateral and make it available to
Agent at a place or places to be designated by Agent which are reasonably
convenient to Agent and Borrower. Borrower recognizes that if it fails to
perform, observe or discharge any of its obligations or liabilities under this
Loan Agreement or the Other Agreements, no remedy of law will provide adequate
relief to Agent and Lenders, and Borrower agrees that Agent and Lenders shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

11.6     Sale of Collateral. Agent may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as Agent may deem proper,
and Agent or any Lender may purchase any or all of the Collateral at any such
sale. Borrower acknowledges that Agent may be unable to effect a public sale of
all or any portion of the Collateral because of certain legal and/or practical
restrictions and provisions which may be applicable to the Collateral and,
therefore, may be compelled to resort to one or more private sales to a
restricted group of offerees and purchasers; Borrower consents to any such
private sale so made even though at places and upon terms less favorable than if
the Collateral were sold at public sale. Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. Agent may apply the net
proceeds, after deducting all costs, expenses, attorneys’ and paralegals’ fees
incurred or paid at any time in the collection, protection and sale of the
Collateral and the Liabilities, to the payment of any Note and/or any of the
other Liabilities, returning the excess proceeds, if any, to Borrower. Borrower
shall remain liable for any amount remaining unpaid after such application, with
interest at the Default Rate. Any notification of intended disposition of the
Collateral required by law shall be conclusively deemed reasonably and properly
given if given by Agent at least ten (10) calendar days before the date of such
disposition. Borrower hereby confirms, approves and ratifies all acts and deeds
of Agent relating to the foregoing, and each part thereof, and expressly waives
any and all claims of any nature, kind or description which it has or may
hereafter have against Agent or any Lender or their representatives, by reason
of taking, selling or collecting any portion of the Collateral. Borrower
consents to releases of the Collateral at any time (including prior to default)
and to sales of the Collateral in groups, parcels or portions, or as an
entirety, as Agent shall deem appropriate. Borrower expressly absolves Agent and
Lenders from any loss or decline in market value of any Collateral by reason of
delay in the enforcement or assertion or non-enforcement of any rights or
remedies under this Loan Agreement.

 



 - 39 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11.7     Standards for Exercising Remedies. Borrower agrees that Agent may, if
Agent deems it reasonable, postpone or adjourn any such sale of the Collateral
from time to time by an announcement at the time and place of sale, without
being required to give a new notice of sale. Further, Borrower agrees that Agent
has no obligation to preserve rights against prior parties to the Collateral. To
the extent that applicable law imposes duties on Agent to exercise remedies in a
commercially reasonable manner, Borrower acknowledges and agrees that it is not
commercially unreasonable for Agent (A) to fail to incur expenses reasonably
deemed significant by Agent to prepare Collateral for disposition or otherwise
to complete raw material or work-in-process into finished goods or other
finished products for disposition, (B) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (C) to
fail to exercise collection remedies against Account Debtors or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (D) to exercise collection remedies against Account Debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (E) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (F) to contact other Persons, whether
or not in the same business as Borrower, for expressions of interest in
acquiring all or any portion of the Collateral, (G) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (H) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (I) to dispose of assets in
wholesale rather than retail markets, (J) to disclaim disposition warranties,
including, without limitation, any warranties of title, (K) to purchase
insurance or credit enhancements to insure Agent against risks of loss,
collection or disposition of Collateral or to provide to Agent a guaranteed
return from the collection or disposition of Collateral, or (L) to the extent
deemed appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Borrower acknowledges that the purpose
of this Section is to provide non-exhaustive indications of what actions or
omissions by Agent would not be commercially unreasonable in Agent’s exercise of
remedies against the Collateral and that other actions or omissions by Agent
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section. Without limitation upon the foregoing, nothing
contained in this Section shall be construed to grant any rights to Borrower or
to impose any duties on Agent that would not have been granted or imposed by
this Loan Agreement or by applicable law in the absence of this Section.

 

11.8     Reserved.

 

12.       THE AGENT.

 

12.1     Appointment and Authorization. Each Lender hereby irrevocably (subject
to Section 12.10) appoints, designates and authorizes Agent to take such action
on its behalf under the provisions of this Loan Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Loan Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this Loan
Agreement or in any other Loan Document, Agent shall have no duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender or participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Loan Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 



 - 40 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

12.2     Delegation of Duties. Agent may execute any of its duties under this
Loan Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of Agent or
attorney-in-fact that it selects in the absence of gross negligence, bad faith,
or willful misconduct.

 

12.3     Exculpation of Agent. None of Agent nor any of their respective
directors, officers, employees or agents shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Loan Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence, bad faith,
or willful misconduct in connection with its duties expressly set forth herein
as determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by Borrower or any
of its Subsidiaries or Affiliate of Borrower, or any officer or director
thereof, contained in this Loan Agreement or in any other Loan Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by Agent under or in connection with, this Loan Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Loan Agreement or any other Loan Document (or the
creation, perfection or priority of any Lien or security interest therein), or
for any failure of Borrower or any of its Subsidiaries or any other party to any
Loan Document to perform its obligations hereunder or thereunder. Agent shall be
under no obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Loan Agreement or any other Loan Document, or to inspect the
properties, books or records of Borrower or Borrower’s Subsidiaries or
Affiliates.

 

12.4     Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, electronic mail message,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under this Loan Agreement or any other
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, confirmation
from the Lenders of their obligation to indemnify Agent against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Loan Agreement or any other
Loan Document in accordance with a request or consent of the Required Lenders
and such request and any action taken or failure to act pursuant thereto shall
be binding upon each Lender. Solely for purposes of determining compliance with
the conditions specified in Section 10.1, each Lender that has signed this Loan
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Agent shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 



 - 41 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

12.5     Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of the Lenders, unless Agent shall have received
written notice from a Lender or Borrower referring to this Loan Agreement,
describing such Event of Default or Default and stating that such notice is a
“notice of default”. Agent will promptly notify the Lenders of its receipt of
any such notice. Agent shall take such action with respect to such Event of
Default or Default as may be requested by the Required Lenders in accordance
with Section 11; provided that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Event of Default or Default as it
shall deem advisable or in the best interest of the Lenders.

 

12.6     Credit Decision. Each Lender acknowledges that Agent has made no
representation or warranty to it, and that no act by Agent hereafter taken,
including any consent and acceptance of any assignment or review of the affairs
of Borrower, shall be deemed to constitute any representation or warranty by
Agent to any Lender as to any matter, including whether Agent has disclosed
material information in its possession. Each Lender represents to Agent that it
has, independently and without reliance upon Agent, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower, and made its own decision to
enter into this Loan Agreement and to extend credit to Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Loan Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower. Except for notices, reports and
other documents expressly herein required to be furnished to Lenders by Agent,
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial or other condition or creditworthiness of Borrower which may come into
the possession of Agent.

 



 - 42 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

12.7     Indemnification. Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand Agent and its
directors, officers, employees and agents (to the extent not reimbursed by or on
behalf of Borrower and without limiting the obligation of Borrower to do so),
according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities; provided that no Lender shall be liable for any payment
to any such Person of any portion of the Indemnified Liabilities to the extent
determined by a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the applicable Person’s own gross negligence,
bad faith, or willful misconduct. No action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence, bad faith, or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including
attorney costs) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Loan Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower. The
undertaking in this Section shall survive repayment of the Loans and
Liabilities, cancellation of the Note, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Loan Agreement and the resignation or replacement of Agent.

 

12.8     Agent in its Individual Capacity. Agent, in its individual capacity,
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with Borrower and Affiliates as though such Person were not Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, Agent, in its individual capacity, or its
Affiliates may receive information regarding Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of Borrower or its Affiliates) and acknowledges that Agent shall be under
no obligation to provide such information to them. With respect to their Loans
(if any), Agent and its Affiliates shall have the same rights and powers under
this Loan Agreement as any other Lender and may exercise the same as though
Agent were not Agent, and the terms “Lender” and “Lenders” include Agent and its
Affiliates, to the extent applicable, in their individual capacities.

 

12.9     Successor Agent. Agent may resign as Agent, upon 30 days’ notice to
Lenders; provided if, following payment in full of all Liabilities owing to
Lenders holding Loans the Agent elects to resign or resigns at the election of
the holders of Loans such 30 day notice period shall not apply. If Agent resigns
under this Loan Agreement, the Required Lenders shall, with (so long as no Event
of Default exists) the consent of Borrower (which shall not be unreasonably
withheld or delayed), appoint from among Lenders a successor agent for Lenders.
If no successor agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with Lender and
Borrower, a successor agent from among Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the Agent and the term “Agent” shall mean
such successor agent, and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder, the
provisions of this Section 12 and Sections 13.12 and 13.28 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Loan Agreement. If no successor agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and Lenders shall perform all of the duties of Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

 



 - 43 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

12.10   Collateral Matters. Each Lender authorizes and directs Agent to enter
into the other Loan Documents for the benefit of Lenders. Each Lender hereby
agrees that, except as otherwise set forth herein, any action taken by Agent in
accordance with the provisions of this Loan Agreement or the other Loan
Documents, and the exercise by Agent of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders. Agent is hereby authorized on behalf of
all Lenders, without the necessity of any notice to or further consent from any
Lender to take any action with respect to any Collateral or Loan Documents which
may be necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to this Loan Agreement and the other Loan Documents. Lenders
irrevocably authorize Agent, at its option and in its discretion, (a) to release
any Lien granted to or held by Agent under any Loan Document (i) upon payment in
full of all Loans and all other outstanding obligations of Borrower hereunder;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder (including the release of
any guarantor); or (iii) subject to Section 13.4, if approved, authorized or
ratified in writing by the Required Lenders; or (b) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is permitted
hereunder (it being understood that Agent may conclusively rely on a certificate
from Borrower in determining whether the Indebtedness secured by any such Lien
is permitted hereunder). Upon request by Agent at any time, Lenders will confirm
in writing Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 12.11.

 

12.11   Restriction on Actions by Lenders. Each Lender agrees that it shall not,
without the express written consent of Agent, and shall, upon the written
request of Agent (to the extent it is lawfully entitled to do so set off against
the Liabilities, amounts owing by such Lender to Borrower or any deposit
accounts of Borrower now or hereafter maintained with such Lender, except that
Agent may set off with respect to the Liabilities against any deposit accounts
of Borrower at Agent in accordance with the terms of this Loan Agreement. Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Agent, take or cause to be taken, any action, including
the commencement of any legal or equitable proceedings to foreclose any loan or
otherwise enforce any security interest in any of the Collateral or to enforce
all or any part of this Loan Agreement or the other Loan Documents. All
enforcement actions under this Loan Agreement and the other Loan Documents
against Borrower or any third party with respect to the Liabilities or the
Collateral may only be taken by Agent (at the direction of the Required Lenders
or as otherwise permitted in this Loan Agreement) or by its agents at the
direction of Agent.

 



 - 44 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

12.12   Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower, Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Agent shall have made any demand on Borrower) shall be entitled and empowered,
by intervention in such proceeding or otherwise:

 

(1)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Liabilities
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Agent and its respective agents and counsel and all other amounts
due Lenders and Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and

 

(2)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due to Agent.

 

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Liabilities
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

12.13   Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Loan Agreement
as a “syndication agent,” “documentation agent,” “co-agent,” “book manager,”
“lead manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have
any right, power, obligation, liability, responsibility or duty under this Loan
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Loan Agreement or in taking or not taking action hereunder.

 



 - 45 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.       General

 

13.1     Bank Accounts. Borrower shall keep and maintain all of its checking,
depository and other bank accounts with Bank of America, N.A. Each statement of
account by Agent delivered to Borrower relating to the Liabilities shall be
presumed correct and accurate and shall constitute an account stated between
Borrower and Agent unless, within thirty (30) days after Borrower’s receipt of
said statement, Borrower delivers to Agent notice specifying the error or
errors, if any, contained in any such statement.

 

13.2     Application of Payments. Borrower waives the right to direct the
application of any and all payments at any time or times hereafter received by
Agent on account of the Liabilities and Borrower agrees that Agent shall have
the continuing exclusive right to apply and re-apply any and all such payments
in such manner and in such order as Agent may deem advisable, including, without
limitation, to the payment of any costs, fees and expenses payable by Borrower
under this Loan Agreement, notwithstanding any entry by Agent upon any of its
books and records.

 

13.3     Reserved.

 

13.4     Modification and Assignment of Loan Documents. This Loan Agreement and
the Other Agreements between Agent, Lenders and Borrower may not be modified,
altered or amended, except by an agreement in writing signed by Borrower, Agent
and Required Lenders. Borrower may not sell, assign or transfer this Loan
Agreement or the Other Agreements or any portion thereof, including, without
limitation, Borrower’s rights, titles, interests, remedies, powers or duties
thereunder. Prior to the occurrence of an Event of Default, Agent or any Lender
may assign or transfer any or all of its interest the Loan Documents and the
Loans to (a) any of its Affiliates or (b) third parties none of which are
foreign lenders and which are acceptable to Borrower (which acceptance shall not
be unreasonably withheld, conditioned or delayed). If an Event of Default has
occurred, Agent or any Lender may assign or transfer any or all of its interest
in the Loan Documents and the Loans to any third party or any of its Affiliates
without the prior written consent of Borrower. Agent shall give Borrower prompt
written notice of any assignment of or participation in the Loans hereunder. Any
purported assignment of rights or delegation of duties in violation of this
Section is void. Borrower hereby consents to Agent and Lenders sharing
information regarding Borrower, the Loan Documents and the Liabilities with any
purchaser or potential purchaser hereof, subject to customary non-disclosure
agreements.

 

13.5     Waiver of Defaults. Agent’s or any Lender’s failure at any time or
times hereafter to require strict, performance by Borrower of any provision of
this Loan Agreement shall not waive, affect or diminish any right of Agent or
such Lender thereafter to demand strict compliance and performance therewith.
Any suspension or waiver by Agent of an Unmatured Event of Default or Event of
Default by Borrower under this Loan Agreement or the Other Agreements shall not
suspend, waive or affect any other Unmatured Event of Default or Event of
Default by Borrower under this Loan Agreement or the Other Agreements, whether
the same is prior or subsequent thereto and whether of the same or of a
different type. NONE OF THE UNDERTAKINGS, AGREEMENTS, WARRANTIES, COVENANTS AND
REPRESENTATIONS OF BORROWER CONTAINED IN THIS LOAN AGREEMENT OR THE OTHER
AGREEMENTS AND NO EVENT OF DEFAULT BY BORROWER UNDER THIS LOAN AGREEMENT OR THE
OTHER AGREEMENTS SHALL BE DEEMED TO HAVE BEEN SUSPENDED OR WAIVED BY AGENT
UNLESS SUCH SUSPENSION OR WAIVER IS IN WRITING SIGNED BY AN OFFICER OF AGENT AND
DIRECTED TO BORROWER SPECIFYING SUCH SUSPENSION OR WAIVER.

 



 - 46 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.6     Severability. Wherever possible, each provision of this Loan Agreement
shall be interpreted in such manner as to be valid and enforceable under
applicable law, but if any provision of this Loan Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be severed herefrom and such invalidity or unenforceability shall not
affect any other provision of this Loan Agreement, the balance of which shall
remain in and have its intended full force and effect. Provided, however, if
such provision may be modified so as to be valid and enforceable as a matter of
law, such provision shall be deemed to be modified so as to be valid and
enforceable to the maximum extent permitted by law.

 

13.7     Successors and Assigns. This Loan Agreement and the Other Agreements
shall be binding on Borrower and upon the successors of Borrower, and shall
inure to the benefit of Agent, Lenders, their successors, assigns, affiliates,
divisions and parents and may be assigned by Agent or any Lender without notice
to Borrower. This provision, however, shall not be deemed to modify Section 13.3
hereof.

 

13.8     Incorporation of Other Agreements; Exhibits; and Schedules. The terms
and provisions of the Other Agreements are incorporated herein by this reference
thereto. The Exhibits and Schedules referred to herein are attached hereto, made
a part hereof and incorporated herein by this reference thereto.

 

13.9     Survival of Termination. Except as otherwise provided in this Loan
Agreement or the Other Agreements, no termination or cancellation of this Loan
Agreement or the Other Agreements shall in any way affect or impair the powers,
obligations, duties, rights and liabilities of Borrower or Agent or any Lender
in any way or respect relating to (A) any transaction or event occurring prior
to such termination or cancellation, (B) the Collateral, or (C) any of the
undertakings, agreements, covenants, warranties and representations of Borrower
contained in this Loan Agreement or the Other Agreements. All such undertakings,
agreements, representations, warranties and covenants shall survive such
termination or cancellation.

 

13.10   Waiver of Notices. Except as otherwise expressly provided herein,
Borrower waives any and all notices or demands which Borrower might be entitled
to receive with respect to this Loan Agreement or the Other Agreements by virtue
of any applicable law, statute or regulation, and waives presentment, demand,
protest, notice, default, dishonor, non-payment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, Accounts,
contract rights, Documents, Instruments, Chattel Paper and guaranties at any
time held by Agent or any Lender on which Borrower may in any way be liable, and
hereby ratifies and confirms whatever Agent or such Lender may do in this
regard.

 



 - 47 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.11   Authority to Execute and Borrow. Until Agent is notified by Borrower to
the contrary, the signature upon this Loan Agreement or upon any of the Other
Agreements of (A) a Senior Officer, or (B) any other Person designated in
writing to Agent by any of the foregoing, shall bind Borrower and be deemed to
be the duly authorized act of Borrower. Each Senior Officer shall have the
authority to borrow funds on behalf of Borrower pursuant to the terms of this
Loan Agreement.

 

13.12   Costs, Fees and Expenses. Borrower shall reimburse Agent for all
reasonable costs, fees and expenses incurred by Agent, or for which Agent
becomes obligated, whether before or after the occurrence of an Unmatured Event
of Default or Event of Default, in connection with the negotiation, preparation,
administration, enforcement and conclusion of this Loan Agreement and the Other
Agreements, including, but not limited to, reasonable attorneys’ and paralegals’
fees, costs and expenses, other professional fees, search fees, costs and
expenses, filing and recording fees, all taxes payable in connection with this
Loan Agreement (excluding any taxes payable by Agent with respect to income of
Agent arising from this Loan Agreement) or the Other Agreements; and any costs
and fees incurred in connection with any proceeding to protect, collect; sell,
liquidate or otherwise dispose of any of the Collateral. Except as otherwise
limited pursuant to Section 4.3, Borrower shall further reimburse Agent, upon
demand, for the costs, fees and expenses incurred or charged by Agent, its
agents or employees, with respect to audits or other business analysis performed
in the administration of this Loan Agreement at the rate of $1,000 per man-day,
plus all of the reasonable out-of-pocket costs or expenses incurred by Agent in
the performance of such audit or analysis. All such costs, fees and expenses
referenced in this Section shall be part of the Liabilities payable by Borrower
to Agent upon demand with interest at the Default Rate until actually paid.
Without limiting the generality of the foregoing, such costs and expenses shall
include the fees, expenses and charges of attorneys, paralegals, accountants,
investment bankers, appraisers, valuation and other specialists, experts, expert
witnesses, auctioneers, court reporters, telegram, management consultants, telex
and telefax charges, overnight delivery services, messenger services and
expenses for travel, lodging and meals.

 

13.13   Binding Agreement; Governing Law. This Loan Agreement and the Other
Agreements are submitted by Borrower to Agent and Lenders, for Agent’s and
Lenders’ acceptance or rejection thereof, at Agent’s office in Chicago,
Illinois, as an offer by Borrower to borrow monies from Agent and Lenders and
shall not be binding upon Agent or Lenders or become effective until and unless
accepted by Agent and Lenders, in writing, at said place of business. THIS LOAN
AGREEMENT AND THE OTHER AGREEMENTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED
BY AND UNDER THE LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION,
ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS
INCLUDING, BUT NOT LIMITED TO, THE LEGALITY OF THE INTEREST RATE AND OTHER
CHARGES, BUT EXCLUDING ILLINOIS’ CHOICE OF LAW PROVISIONS.

 



 - 48 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.14   Notices. Any and all notices, demands, requests, consents, designations,
waivers and other communications required or desired hereunder shall be in
writing and shall be deemed effective upon personal delivery, upon confirmed
facsimile transmission, upon receipted delivery by reputable overnight carrier,
or three (3) days after mailing if mailed by registered or certified mail,
return receipt requested, postage prepaid, to Borrower or Agent at the following
addresses or facsimile numbers or such other addresses and facsimile numbers as
Borrower or Agent may specify in like manner; provided, however, that notices of
a change of address or facsimile number shall be effective only upon receipt
thereof.

 

If to Borrower, then to:

 

Agritech Worldwide, Inc.

1011 Campus Drive

Mundelein, Illinois 60060

Attention: Jonathan Kahn

Facsimile No.: [________]

If to Agent and Lenders, then to:

 

GKS Funding LLC

2550 N. Lakeview Avenue

Unit S2206

Chicago, IL 60614

Attention: Mo Garfinkle

Facsimile No.: [________]

 

With a copy to:

 

Chrysler Building

405 Lexington Avenue

26th Floor, New York, New York 10174

Attention: Leslie Marlow

Facsimile No.: (212) 208-4657

With a copy to:

 

Greenberg Traurig, LLP

77 West Wacker Drive, Suite 3100

Chicago, Illinois 60601

Attention: Andrew R. Cardonick, Esq.

Facsimile No.: (312) 899-0447

 

13.15   Release of Claims. Excepting only causes of action or claims for Agent
or any Lender’s gross negligence or willful misconduct, Borrower hereby releases
Agent and each Lender from any and all causes of action or claims which Borrower
may now or hereafter has for any asserted loss or damage to Borrower caused by
or arising from: (A) Agent’s notification to any Account Debtor of Agent’s
security interest and Lien in the Accounts and Possessory Collateral unless in
contravention of this Loan Agreement; (B) Agent directing any Account Debtor to
pay any sums owing to Borrower directly to Agent; and (C) any other act or
omission to act on the part of Agent or any Lender, their officers, agents or
employees, which is permitted pursuant to the terms of this Loan Agreement or
any of the Other Agreements.

 

13.16   Capital Adequacy Charge. In the event that Agent or any Lender shall
have determined that the adoption of any law, rule or regulation regarding
capital adequacy, or any change therein or in the interpretation or application
thereof or compliance by Agent or such Lender with any directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or governmental authority does or shall have the effect of reducing the rate of
return on Agent’s or such Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
or such Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or such Lender, in its sole discretion, to be material, then from time
to time, after submission by Agent or such Lender to Borrower of a written
demand therefor, Borrower shall pay to Agent such additional amount or amounts
as will compensate Agent or such Lender for such reduction. A certificate of
Agent or any Lender claiming entitlement to payment as set forth above shall be
conclusive in the absence of manifest error. Such certificate shall set forth
the nature of the occurrence giving rise to such payment, the additional amount
or amounts to be paid to Agent or such Lender, and the method by which such
amounts were determined. In determining such amount, Agent or such Lender may
use any reasonable averaging and attribution method. Notwithstanding the
foregoing, Agent or such Lender shall not be entitled to any amounts described
in this paragraph (i) unless Agent or such Lender is imposing similar
assessments on other borrowers or loans of Agent or such Lender that Agent or
such Lender has classified as similar to Borrower or the applicable Loans and
(ii) to the extent that the event giving rise to such assessment occurred more
than 180 days prior to the date such notice and demand is given to Borrower;
provided, however, that if the event giving rise to such assessment has a
retroactive effect, then such 180 day period shall be extended to include the
period of such retroactive effect.

 



 - 49 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.17   Headings. The captions contained in this Loan Agreement are inserted
only as a matter of convenience and shall in no way define, limit or extend the
scope or intent of this Loan Agreement or any provision of this Loan Agreement,
and shall not affect the construction or interpretation of this Loan Agreement.

 

13.18   Maximum Interest. It is the intent of Borrower, Agent and Lenders that
the rate of interest and the other charges of Borrower under this Loan Agreement
shall be lawful; therefore, if for any reason, the interest or other charges
payable under this Loan Agreement are found by a court of competent jurisdiction
to exceed the limit which Agent and Lenders may lawfully charge Borrower, then
the obligation to pay interest and other charges shall automatically be reduced
to such limits. If Borrower has paid an amount in excess of such limit, then
such amount shall be applied to reduce the principal portion of the Liabilities.

 

13.19   Construction. Any provision of this Loan Agreement which requires a
party to perform any act shall be construed as requiring the party to perform
the act or cause such act to be performed. Any provision of this Loan Agreement
which requires a party to refrain from taking any act shall be construed as
requiring the party to refrain from taking the act, to refrain from causing such
act to be taken and to cause those under his/her control from taking the act.
Wherever the term “including” is used, the same shall be deemed to mean,
“including, but not limited to”. “Any” shall be deemed to mean “any and all”
whenever applicable. The singular shall be deemed to include the plural, and the
plural shall be deemed to include the singular. The masculine pronoun shall be
deemed to include the feminine and neuter pronouns, and vice versa. “Copies”
means photostatic or other reproduced originals which accurately, truly,
correctly and completely present the original of the document copied. References
to “this Loan Agreement” shall mean this Loan Agreement as amended from time to
time. An Unmatured Event of Default or Event of Default shall be deemed to exist
at all times during the period commencing on the date that such Unmatured Event
of Default or Event of Default occurs to the date on which such Unmatured Event
of Default or Event of Default is waived in writing pursuant to this Loan
Agreement or, in the case of an Unmatured Event of Default, is cured within any
period of cure expressly provided for in this Loan Agreement; and an Event of
Default shall “continue” or be “continuing” until such Event of Default has been
waived in writing by Agent. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is not correct or is not breached
will not affect the incorrectness of a breach of a representation or warranty
hereunder.

 



 - 50 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.20   Revival of Liabilities. To the extent that Agent receives any payment on
account of the Liabilities, or any proceeds of the Collateral are applied on
account of the Liabilities, and any such payment or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid by Agent to Borrower, its estate, trustee,
receiver or any other party under the United States Bankruptcy Code or any
similar federal, state or local law, statute or regulation, then, to the extent
of such payment or proceeds received, the Liabilities shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received by Agent and applied on account of the Liabilities.

 

13.21   General Indemnity. In addition to the payment of expenses pursuant to
Section 13.11, whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to indemnify, pay and hold Agent, Lenders and their
successors and assigns and the officers, directors, employees, agents, and
affiliates of Agent, Lenders and their successors and assigns (collectively the
“Indemnitees”), harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel for any of
such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not any of such
Indemnitees shall be designated a party thereto) that may be imposed on,
incurred by, or asserted against any Indemnitee in any manner relating to or
arising out of the Loan Documents or any other agreements executed and delivered
by Borrower or any guarantor of the Liabilities in connection herewith, the
statements contained in any commitment or proposal letter delivered by Agent or
any Lender, Agent’s and Lenders’ agreement to make the Loans or the use or
intended use of the proceeds of any of the Loans hereunder (collectively the
“Indemnified Liabilities”); provided that Borrower shall have no obligation to
an Indemnitee hereunder with respect to Indemnified Liabilities arising from the
gross negligence or willful misconduct of such Indemnitee. To the extent that
the undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, Borrower shall contribute the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them. The
provisions of the undertakings and indemnification set out in this Section shall
survive satisfaction and payment of the Liabilities and termination of this Loan
Agreement.

 



 - 51 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.22   Environmental and Safety and Health Indemnity. Borrower hereby agrees to
indemnify Agent and each Lender and agrees to hold Agent and each Lender and
their predecessors and successors in interest, and its affiliates, employees,
agents, directors and officers harmless from and against any and all losses,
liabilities, damages, injuries, costs, expenses and claims of any and every kind
whatsoever (including, without limitation, court costs, consulting fees, costs
of investigation and reasonable attorneys’ fees) which at any time or from time
to time may be paid, incurred or suffered by, or asserted against, Agent or any
Lender for, with respect to, or as a direct or indirect result of (A) the
violation or alleged violation by Borrower or any of its predecessors in
interest of any Environmental Laws regarding past, present or future property or
operations; (B) the presence on or under, or the release from, at or to,
properties utilized by Borrower and/or any predecessor in interest of any
Hazardous Substances; (C) the existence of any unsafe or unhealthful condition
on or at any premises utilized by Borrower or any predecessor in interest in the
past, present or future; (D) transport, treatment, recycling, storage, disposal,
or release or threatened release, or arrangement therefor, to, at or from any
facility owned or operated by another Person, of any Hazardous Substances
generated by Borrower or its predecessors in interest; (E) any remedial action
or corrective action arising out of, related to, or in connection with any past,
present or future property or operations of Borrower or any of its predecessors
in interest; (F) asbestos-containing material, in or at any past, present or
future property of Borrower or any of its predecessors in interest; (G) failure
to comply with any representations, warranties, covenants, terms or conditions
of this Loan Agreement that relate to Environmental Laws or Hazardous
Substances; and (H) any environmental, health or safety investigation or review
conducted by or on behalf of Agent and Lenders in connection with this Loan
Agreement; provided that Borrower shall have no obligation to Agent and Lenders
hereunder with respect to any such liabilities arising from the gross negligence
or willful misconduct of Agent or any Lender. The provisions of and undertakings
and indemnification set out in this Section shall survive satisfaction and
payment of the Liabilities and termination of this Loan Agreement and shall
expressly cover time periods when Agent or any Lender may have come into
possession or control of any of the property of Borrower at any time thereafter.

 

13.23   Other Amounts Deemed Loans. If at any time after the occurrence and
during the continuation of an Event of Default; Borrower fails to timely comply
with any Covenant, Agent may, but shall not be obligated to, pay, satisfy,
discharge or bond the same for the account of Borrower, and to the extent
permitted by law and at the option of Agent, all monies so paid by Agent on
behalf of Borrower shall be deemed Liabilities due upon demand and shall bear
interest at the Default Rate.

 



 - 52 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.24   Reserved.

 

13.25   Further Assurances. Borrower shall execute, acknowledge and deliver, or
cause to be executed, acknowledged or delivered, any and all such further
assurances and other agreements or instruments, and take or cause to be taken
all such other action, as shall be reasonably necessary from time to time to
give full effect to the Loan Documents and the transactions contemplated
thereby.

 

13.26   Reserved.

 

13.27   Disclosure of Information. Borrower agrees that Agent and Lenders may
provide any information Agent and Lenders may have about Borrower or about any
matter relating to this Loan Agreement, the Other Agreements and all or any
portion of the Liabilities to Agent’s and Lenders’ subsidiaries or affiliates or
their successors, or to any one or more purchasers or potential purchasers of
this Loan Agreement, the Other Agreements and all or any portion of the
Liabilities, subject to Agent and Lenders obtaining customary nondisclosure
agreements from such parties.

 

13.28   Patriot Act. Agent and Lenders hereby notify Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed
into law October 26, 2001) (the “Act”), and Agent’s and Lenders’ policies and
practices, Agent and Lenders are required to obtain, verify and record certain
information and documentation that identifies Borrower, which information
includes the name and address of Borrower and such other information that will
allow Agent and Lenders to identify Borrower in accordance with the Act. In
addition, and without limiting the foregoing sentence, Borrower shall (a)
ensure, and cause each Subsidiary to ensure, that no person who owns a
controlling interest in or otherwise controls Borrower or any Subsidiary is or
shall be listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by the Office of Foreign Assets Control (“OFAC”),
the Department of the Treasury or included in any Executive Orders, (b) not use
or permit the use of the proceeds of the Loans to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.

 

13.29   Merger Clause/Counterparts. This Loan Agreement constitutes the entire
agreement between Agent, Lenders and Borrower with regard to the subject matter
hereof, and supersedes all prior and contemporaneous communications, agreements
and assurances, whether verbal or written. This Loan Agreement may be executed
in two or more counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument. A facsimile or
email transmitted executed counterpart to this Loan Agreement and the other
agreements, documents and instruments executed in connection herewith will be
deemed an acceptable original for purposes of consummating this Loan Agreement
and such other agreements, documents and instruments; provided, however,
Borrower shall be required to deliver to Agent original executed signature pages
in substitution for said facsimile or email transmitted signature pages upon
Agent’s request therefor.

 



 - 53 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.30   SERVICE OF PROCESS. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AS SET FORTH
HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

 

13.31   JURISDICTION; VENUE. TO INDUCE AGENT AND LENDERS TO ACCEPT THIS LOAN
AGREEMENT, BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S SOLE AND
ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT,
ARISING OUT OF OR FROM OR RELATED TO THE LOAN DOCUMENTS OR THE COLLATERAL SHALL
BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF CHICAGO, STATE OF
ILLINOIS. BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL,
STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND STATE. BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION
BROUGHT AGAINST BORROWER BY AGENT OR ANY LENDER IN ACCORDANCE WITH THIS SECTION.

 

13.32   JURY WAIVER. BORROWER, AGENT AND EACH LENDER HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) BETWEEN OR AMONG BORROWER, AGENT AND LENDERS ARISING OUT OF OR IN
ANYWAY RELATED TO THIS LOAN AGREEMENT OR ANY OF THE OTHER AGREEMENTS. THIS
PROVISION IS A MATERIAL INDUCEMENT TO AGENT AND LENDERS TO PROVIDE THE FINANCING
DESCRIBED HEREIN AND IN THE OTHER AGREEMENTS. BORROWER HEREBY REPRESENTS AND
WARRANTS TO AGENT AND LENDERS THAT IT HAS CONSULTED WITH AND BEEN COUNSELED BY
COMPETENT COUNSEL CONCERNING THE WAIVER SET FORTH IN THIS SECTION AND HAS
KNOWINGLY MADE SUCH WAIVER.

 

 

 

 

[Signature pages follow]

 



 - 54 - 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, Agent, Lenders and Borrower have caused this Loan and
Security Agreement to be executed and delivered by their duly authorized
officers as of the date first set forth above.

 

  Borrower:       AGRITECH  WORLDWIDE, INC.,   a Nevada corporation       By:
/s/ Jonathan E. Kahn   Name: Jonathan E. Kahn   Title: CEO

 

 

 

 

[Signature page to Loan and Security Agreement]

  



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Agent:       GKS FUNDING LLC, as Agent and a Lender         By: /s/ M. Garfinkle
  Name: Morris Garfinkle   Title:    

 

 

 



[Signature page to Loan and Security Agreement]

 



 

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Lenders:     SUSAN A. STONE         By: /s/ Susan A. Stone  

  

ROGER STONE         By: /s/ Roger Stone  

 

 

 

 

 

 

[Signature page to Loan and Security Agreement]

 



 

 

  

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender  Loan Commitment   Pro Rata Share  GKS Funding LLC  $498,000    50.00%
Susan Stone  $249,000    25.00% Roger Stone  $249,000    25.00% TOTALS 
$996,000    100.00%

  



 

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Attached to and forming a part of the Loan and Security Agreement, dated as of
February 1, 2017 (the “Agreement”), are the disclosure schedules of Agritech
Worldwide, Inc. (the “Company”) (collectively, the “Disclosure Schedules”). 
Nothing in these Disclosure Schedules is intended to broaden the scope of any
representation or warranty contained in the Agreement or to create any covenant.

 

Section headings and numbers used in these Disclosure Schedules refer to the
corresponding sections of the Agreement, and these and other headings and
numbers are for convenience only and are not to be used to interpret any
provision of the Agreement or these Disclosure Schedules.  Any matters disclosed
in one section of these Disclosure Schedules shall be deemed disclosed for all
purposes in all other sections of these Disclosure Schedules to the extent that
such disclosure is made in such a way as to make its relevance with respect to
any such other section of these Disclosure Schedules reasonably apparent on its
face. 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 1.1(A)
Permitted Indebtedness

 

Permitted Indebtedness as of 12-31-16                       Amount     
Interest   Interest Due   Total Due  Holder  ($)   Date   Rate   ($)   ($)    
                   Edward B. Smith   200,000    2/11/2014    12.5%   72,192  
 272,192  Edward B. Smith   300,000    4/25/2014    14.0%   112,882    412,882 
CKS Warehouse   62,433    5/12/2014    14.0%   23,085    85,518  Morris
Garfinkle   62,433    5/12/2014    14.0%   23,085    85,518  Edward B. Smith 
 85,000    9/29/2014    14.0%   26,865    111,865  Edward B. Smith   85,000  
 10/23/2014    14.0%   26,082    111,082  Edward B. Smith   70,000  
 10/30/2014    14.0%   21,292    91,292  Edward B. Smith   30,000  
 10/30/2014    14.0%   9,125    39,125  Edward B. Smith   12,000    6/12/2015  
 14.0%   2,614    14,614  Edward B. Smith   25,000    8/13/2015    14.0% 
 4,852    29,852  Edward B. Smith   150,000    8/21/2015    14.0%   28,652  
 178,652  [*****]    [*****]    [*****]    [*****]    [*****]    [*****] 
Jonathan Kahn   500,000    12/23/2015    14.0%   71,726    571,726  Jonathan
Kahn   100,000    3/2/2016    14.0%   11,660    111,660  [*****]   [*****]  
 [*****]    [*****]    [*****]    [*****]  Garfinkle Revocable Trust   100,000  
 3/16/2016    14.0%   11,123    111,123  Jeffery Charitable Foundation 
 50,000    3/16/2016    14.0%   5,562    55,562  [*****]   [*****]    [*****]  
 [*****]    [*****]    [*****]  [*****]   [*****]    [*****]    [*****]  
 [*****]    [*****]  [*****]   [*****]    [*****]    [*****]    [*****]  
 [*****]  Jeffery Roth IRA   50,000    4/8/2016    14.0%   5,121    55,121 
[*****]   [*****]    [*****]    [*****]    [*****]    [*****]  [*****] 
 [*****]    [*****]    [*****]    [*****]    [*****]  [*****]   [*****]  
 [*****]    [*****]    [*****]    [*****] 



 

Preferred stock and warrants that are accounted for as derivative liabilities -
As of 9/30/16: $376,890 *

 

Capital lease payable as of 9/30/16: $405,077*

 

*Amounts subject to change in future quarters based upon variables in the
calculations

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 1.1(B)
Permitted Liens

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 3.5
DEBT TO BE REPAID

 

Advances to the company from Edward B. Smith: $59,230.00

 

On July 17, 2015, the Company entered into an equipment purchase agreement (the
“Purchase Agreement”) with Fordham Capital Partners, LLC (“Fordham”) pursuant to
which the Company sold all of its right, title and interest in production
equipment utilized by the Company to Fordham for a purchase price of $514,707.
From the proceeds of the sale, the Company repaid outstanding borrowings of
$200,000 due to Fordham Capital plus accrued interest of $3,112, franchise taxes
of $96,542 and a security deposit of $15,800 related to the equipment lease. The
Company recognized a loss on the sale of $574,331. Concurrently with entering
into the Purchase Agreement, on July 17, 2015, the Company entered into an
equipment lease agreement (the “Equipment Lease Agreement”) with Fordham
pursuant to which the Company leased the production equipment from Fordham on
terms that included the following: a lease term of 24 months, monthly lease
payments by the Company of $15,800 and the option (at the election of the
Company) to purchase the equipment on or after July 8, 2016 on the following
terms: (i) if the purchase date is between 12- 18 months $425,000; (ii) if the
purchase date is between 19- 23 months: $360,000; and (iii) if the purchase date
is during the 24th month (but no later than July 8, 2017): $325,000. The
Equipment Lease Agreement includes customary events of default, including non-
payment by the Company of the monthly lease payments and the payment of
penalties upon such late payments. The equipment lease is secured by all of the
assets of the Company. The Company received cash proceeds of $172,911 from the
Purchase Agreement after paying off the obligations described above. These
proceeds were used for general corporate purposes.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 4.1
Commercial Tort Claims

 

None



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 4.2(A)
Certificate of Title Goods

 

None

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 4.2(B)
Borrower’s Information

 

LEGAL NAME   STATE OF ORGANIZATION   ORGANIZATIONAL
IDENTIFICATION NUMBER Agritech Worldwide Inc.   Nevada   36-4197173

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 4.4
Chief Executive Office And Collateral Locations

 

BORROWER  CHIEF EXECUTIVE OFFICE  OTHER COLLATERAL LOCATIONS Agritech Worldwide
Inc. 

1011 Campus Drive

Mundelein, IL 60060

  Fully-written down industrial grade soluble fiber stored in a warehouse in
Waukon, IA



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 4.11
Fixtures/Real Property Owned By Borrower

 

[*****]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.1(F)

Litigation

 

On July 7, 2007, the Company and Greg Halpern, its former Chief Executive
Officer in his individual capacity, were served with a complaint by Joseph
Sanfilippo and James Cluck for violation of the Consumer Fraud Act and the
plaintiffs are seeking damages in excess of $200,000. The trial court has issued
a default order against the Company, and has denied the Company’s Motion to
reconsider. Management believes that the trial court’s rulings were erroneous
and that it has grounds for appeal, and that the underlying allegations are
frivolous and wholly without merit and will vigorously defends the claim. The
outcome of this matter is unknown as of the report date. However, the Company
has accrued a liability in the amount of $102,000 in respect to this litigation.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.1(H)

GOVERNMENT CONTRACTS

 

The Company is finalizing a new Cooperative Research & Development Agreement
with the Eastern Research Center of the United States Department of Agriculture.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.1(I)


Intellectual Property

 

1.Wholly Owned Insoluble Fiber Patents:

 

a.“Amorphous Insoluble Cellulosic Fiber and Method for Making Same” Shukla US
7,625,591 B2 (Issued December 1, 2009)

 

b.“Emulsified Liquid Shortening Compositions” Shukla US 7,763,301 B2 (Issued
July 27, 2010)

 

Per its previous Research Agreement with the USDA effective 6/1/2011, the
Company is the 50% owner of the intellectual property that was jointly produced
through its CRADA relationship (“the Patents”) and has the first rights to be
the exclusive commercialization partner on this IP.

 

2.Jointly-Owned Insoluble Fiber Patents:

 

a.“Cellulosic Arabinoxylan Fiber (CAF) and Methods of Preparing” Yadav et al. US
Application #: 20150368372 (Filed June 22, 2015)

 

b.“Insoluble Biomass Gel (IBG) and Methods of Preparing” Yadav et al. US
Application #” 20150368372 (Filed June 22, 2015)

 

3.Jointly-Owned Soluble Fiber Patents:

 

a.“Bio-Based Fiber Gums (BFGs) and Process For Producing BFGs” Yadav et al. US
9,434,788 B2 (Issued September 6, 2016)

 

b.[*****]





 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.1(L)
Breach Of Other Loan Documents

 

None



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.1(O)
Change Of Corporate Name Or Structure

 

On May 17, 2016, the Company entered into an employment agreement with Jonathan
Kahn in connection with the appointment of Mr. Kahn as the Company’s new Chief
Executive Officer.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.1(P)
Borrower And Its Subsidiaries’ Corporate Information;

 

I.       Name of each of the Subsidiaries of Borrower, and the jurisdiction of
incorporation or formation and the percentage of voting Equity Interests owned
by Borrower:

 

No Subs

 

II.       Name of Borrower’s corporate or joint venture Affiliates and the
nature of the affiliation:

 

No corporate or joint venture affiliates

 

III.       Number, nature and holder of all outstanding Equity Interests of
Borrower and each Subsidiary of Borrower:

 

154,976,459 common shares as of January 27, 2017

 

710,185 series B preferred shares as of January 27, 2017

 

IV.       Number of authorized and issued Equity Interests of Borrower and each
Subsidiary of Borrower:

 

Name of Entity  Number of Authorized Interests  Number of Issued Interests
Agritech  Worldwide Inc.  500,000,000 common shares  154,976,185 common shares
Agritech Worldwide Inc.  25,000 preferred shares  710,185 series B preferred
shares

 

V.       Options to purchase and rights or warrants to obligations convertible
into, and any powers of attorney relating to, shares of Equity Interests of
Borrower:

 

8,748,308 options outstanding as of January 27, 2017 (10,351,023 options
outstanding as of September 30, 2016)

 

VI.       Outstanding agreements or instruments binding upon any of Borrower’s
shareholders or members relating to the ownership of its Equity Interests:

None



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.1(R)
Labor Relations

 

None



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.1(Y)
Affiliate Transactions

 

Effective January 1, 2015, the Company entered into a Consulting Agreement with
Jeffery Consulting Group, LLC pursuant to which Jeffery Consulting agreed to
provide assistance with operational improvements including manufacturing
processes, strategic and tactical advice with respect to the Company’s sales and
marketing initiatives, and provide customer introductions and strategic sales
opportunities. In consideration of services rendered by Jeffery Consulting, the
Company issued a warrant to purchase 1,250,000 shares of Common Stock at $0.35
per share. The warrant vested 500,000 shares upon the mutual execution of this
agreement, and 250,000 shares each at the three month, six month, and nine month
anniversaries of this agreement. The fair value of the warrants issued is
estimated on the date of grant using the Black-Scholes valuation model. The
assumptions used in the model included the historical volatility of the
Company’s stock of 84.52%, and the risk-free rate for periods within the
expected life of the warrant based on the U.S. Treasury yield curve in effect of
1.07%. For the three months ended September 30, 2015 the Company recognized
compensation expense of $128,880. The Company also agreed to accrue $5,000 per
month which becomes payable to Jeffery Consulting once the Company has raised $3
million in additional capital. The Company terminated the Consulting Agreement
as of April 1, 2016.

 

On January 8, 2015, the Company, entered into agreements to sell an aggregate of
260,000 Units to eight (8) accredited investors at a price per unit of $4.00
(the “Units”) In addition, the Company issued Additional Warrants exercisable
for an aggregate of 946,400 shares of the Company’s common stock. The Warrants
expire on the fifth anniversary of their issuance, may be exercised on a
cashless basis, are subject to full ratchet price anti-dilution protection and
entitled to registration rights.

 

In addition to the foregoing, the members of the Company’s Board of Directors
agreed to receive an aggregate of 96,590 Units (representing one (1) Unit for
every $4.00 of debt exchanged), 826,806 Initial Warrants and 351,586 Additional
Warrants in exchange for previously issued convertible notes (including
principal and accrued and unpaid interest) (the “Notes”) held by the directors
or affiliated entities as follows: (i) 71,211 Units, 609,566 Initial Warrants
and 259,208 Additional Warrants were issued to Edward B. Smith, III, the
Company’s Chief Executive Officer, in exchange for an aggregate of $284,844 of
notes, (ii) 10,084 Units, 86,317 Initial Warrants and 36,705 Additional Warrants
were issued to Morris Garfinkle in exchange for $40,335 of notes; (iii) 5,211
Units, 44,606 Initial Warrants and 18,968 Additional Warrants were issued to
each of Mark Hershhorn and Brian Israel in exchange for an aggregate of $20,844
of notes, respectively; and (v) 4,873 Units, 41,712 Initial Warrants and 17,737
Additional Warrants were issued to CKS Warehouse, an entity in which Mr.
Hershhorn owns a controlling interest, in exchange for an aggregate of $19,491of
principal and interest on notes.

 

On February 9, 2015, Edward B. Smith, III and Morris Garfinkle were issued
warrants exercisable for 31,000,000 and 5,500,000 shares of common stock,
respectively, in consideration of the services to be provided to the Company as
Chief Executive Officer of the Company and Chairman of the Board, respectively.
The exercise price of these warrants is $0.45 per share. The fair value of the
warrants issued is estimated on the date of grant using the Black-Scholes
valuation model. The assumptions used in the model included the historical
volatility of the Company’s stock of 81.99%, and the risk-free rate for periods
within the expected life of the warrant based on the U.S. Treasury yield curve
in effect of 0.85%. For the three months ended September 30, 2015 the Company
recognized compensation expense of $3,749,259.

 

On February 24, 2015, the Company issued 576,924 shares of common stock to its
then three non-executive directors (192,308 shares each) Brian Israel, Morris
Garfinkle and Dan Jeffery. The Company recognized a total expense of $150,000
related to these issuances. These shares were valued based on the closing price
on the grant date.

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

On May 14, 2015 the Company entered into a consulting agreement with E.B. Smith
Jr. (father of the Company’s former Chief Executive Officer, director and
largest shareholder, Edward B. Smith III) pursuant to which E.B. Smith Jr.
agreed to provide advice with respect to the Company’s marketing initiatives,
provide customer introductions and investigating strategic transactions. In
consideration of services rendered by E.B. Smith Jr., the Company issued
warrants to purchase 750,000 shares of common stock at $0.35 per share. The
warrants vested 450,000 shares upon the mutual execution of the agreement and
then in 150,000 share increments at the three month and six month anniversaries
of this agreement. The fair value of the warrants issued is estimated on the
date of grant using the Black- Scholes valuation model. The assumptions used in
the model included the historical volatility of the Company’s stock of 104.65%,
and the risk- free rate for periods within the expected life of the warrant
based on the U.S. Treasury yield curve in effect of 1.6%. In 2015 the Company
recognized an expense of $117,642. The agreement terminated on May 14, 2016. 

 

On December 23, 2015, the Company issued a 14% nonconvertible senior unsecured
note to Jonathan Kahn in the principal amount of $500,000. The note matures in
twelve months (December 23, 2016) and bears interest at 14% computed based on a
365- day year. Accrued interest is payable at maturity in cash. During the three
months ended September 30, 2016 this note was reclassified from a short-term
borrowing to unrelated parties as a short-term non-convertible note to related
parties.

 

On March 2, 2016, the Company issued a 14% senior unsecured note to Jonathan
Kahn, the Company’s current Chief Executive Officer, interim Chief Financial
Officer and member of the Board of Directors in the principal amount of
$100,000. The Company recognized $3,791and amortized $247 of discount as of
September 30, 2016. The note matures in one year (March 2, 2017) and bears
interest at 14% compounded based on a 365-day year. Accrued interest is payable
at maturity in cash. In addition, the Company issued a warrant to acquire
400,000 shares of the Company’s common stock, at an exercise price of $0.64 per
share to the accredited investor. The Warrants expire on the fifth anniversary
of their issuance, may be exercised on a cashless basis, are subject to full
ratchet price anti- dilution protection and entitled to registration rights.
During the three months ended September 30, 2016 this note was reclassified from
a short-term borrowing to unrelated parties as a short-term non-convertible note
to related parties.

 

On March 17, 2016, the Company issued a 14% senior unsecured note to an entity
controlled by Morris Garfinkle in the principal amount of $100,000. The Company
recognized $3,094 and amortized $178 of discount as of September 30, 2016. The
note matures in one year (March 17, 2017) and bears interest at 14% compounded
based on a 365-day year. Accrued interest is payable at maturity in cash. In
addition, the Company issued a warrant to acquire 400,000 shares of the
Company’s common stock, at an exercise price of $0.64 per share to the entity
controlled by Mr. Garfinkle. The Warrants expire on the fifth anniversary of
their issuance, may be exercised on a cashless basis, are subject to full
ratchet price anti- dilution protection and entitled to registration rights.

 

On March 17, 2016, the Company issued a 14% senior unsecured note to an entity
controlled by Dan Jeffery in the principal amount of $50,000. The Company
recognized $1,824 and amortized $105 of discount as of September 30, 2016. The
note matures in one year (March 17, 2017) and bears interest at 14% compounded
based on a 365-day year. Accrued interest is payable at maturity in cash. In
addition, the Company issued a warrant to acquire 200,000 shares of the
Company’s common stock at an exercise price of $0.64 per share to the entity
controlled by Dan Jeffery. The Warrants expire on the fifth anniversary of their
issuance, may be exercised on a cashless basis, are subject to full ratchet
price anti- dilution protection and entitled to registration rights.

 

On April 28, 2016, the Company issued a 14% senior unsecured note to an entity
related to Dan Jeffery in the principal amount of $50,000. The Company
recognized $1,562 and amortized $55 of discount as of September 30, 2016. The
note matures in one year (April 28, 2017) and bears interest at 14% compounded
based on a 365-day year. Accrued interest is payable at maturity in cash. In
addition, the Company issued a warrant to acquire 150,000 shares of the Common
Stock at an exercise price of $0.64 per share to the entity related to Dan
Jeffery. The Warrants expire on the fifth anniversary of their issuance, may be
exercised on a cashless basis, are subject to full ratchet price anti- dilution
protection and entitled to registration rights.

 

On May 17, 2016, each non-executive member of the Board (Morris Garfinkle, Dan
Jeffery and Edward B. Smith III) was granted pursuant to the Company’s Amended
and Restated Incentive Compensation Plan an option to purchase 1,006,711 shares
of Common Stock (the equivalent of $30,000 based on the Common Stock’s closing
price of $0.0298 on the grant date) for a total of 3,020,133 shares of Common
Stock at an exercise price of $0.0298 per share. These stock options vest 25% on
date of grant and 25% every 90, 180 and 270 days subsequent to the grant date
and expire ten years after the date of the grant.

 

 

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 

 

On May 17, 2016 (the “Effective Date”), the Company” entered into an employment
agreement with Jonathan Kahn (the “Kahn Employment Agreement”) in connection
with the appointment of Mr. Kahn as the Company’s new Chief Executive Officer.
The Kahn Employment Agreement will continue until June 30, 2019 (subject to
automatic one year extensions), unless earlier terminated pursuant to its terms.
Pursuant to the Kahn Employment Agreement, Mr. Kahn’s annual base salary will be
$200,000 per year from the Effective Date through December 31, 2016 and $225,000
beginning January 1, 2017. Mr. Kahn will also be eligible to participate in
Company’s annual incentive compensation program (the “Annual Incentive
Program”), with a target annual bonus equal to 100% of his annual base salary
and a maximum annual bonus each year equal to 200% of his base salary. Mr.
Kahn’s annual bonus for the 2016 calendar year will be prorated based on the
number of days served during 2016. The actual amount of the annual bonus earned
by and payable to Mr. Kahn in any year will be determined upon the satisfaction
of goals and objectives established by the Compensation Committee (the
“Compensation Committee”) of the Company’s Board of Directors (the “Board”) and
will be subject to such other terms and conditions of the Company’s Annual
Incentive Program as in effect from time to time.

 

Pursuant to the Kahn Employment Agreement, Mr. Kahn was granted 6,067,931
fully-vested shares of the Company’s common stock, par value $0.00005 per share
(the “Common Stock”), such amount representing 3.5% of the Company’s shares of
Common Stock on a fully diluted basis as of the Effective Date. In addition, on
each of May 1, 2017 and May 1, 2018, respectively, Mr. Kahn will receive an
additional grant of fully-vested Company Common Stock, such additional grants
each representing 0.75% of the Company’s shares of Common Stock on a fully
diluted basis as of May 1, 2017 and May 1, 2018, respectively (together with the
6,067,931 shares granted on the Effective Date, the “Equity Award”).

 

Commencing in calendar year 2017, and each year thereafter, Mr. Kahn will be
eligible to participate in the Company’s annual equity incentive compensation
program, with an annual target equity grant for each year in which Mr. Kahn
participates in the equity incentive compensation program having a grant date
fair value equal to 100% of Mr. Kahn’s base salary and a maximum annual equity
award for each year in which Mr. Kahn participates in the equity incentive
compensation program equal to 250% of Mr. Kahn’s base salary. In determining the
amount of Mr. Kahn’s equity grant for any year, the Compensation Committee will
consider the Company’s performance over the immediately preceding fiscal year. 

 

On each anniversary of the Effective Date and each Equity Issuance Date (as
defined below), until such time as Mr. Kahn terminates employment with the
Company, Mr. Kahn will receive an additional grant of unrestricted Common Stock
(which additional grant will be deemed to be a part of the initial Equity
Award), if necessary, so that on each such anniversary and each such Equity
Issuance Date, the total number of shares received by Mr. Kahn pursuant to the
Equity Award will equal at least 3.5% of the Company’s shares of Common Stock on
a fully diluted basis until April 30, 2016, 4.25% until April 30, 2018, and 5.0%
thereafter. For purposes of the Kahn Employment Agreement, an “Equity Issuance
Date” is any date on which the Company consummates the sale of or issuance of
(i) more than 1% of the Company’s shares of Common Stock on a fully diluted
basis; or (ii) any instrument that is convertible into more than 1% of the
Company’s shares of Common Stock on a fully diluted basis. For the sake of
clarity, in calculating the total number of shares held by Mr. Kahn pursuant to
the Equity Award, only the initial shares granted and any additional shares
granted in accordance with this paragraph will be considered and any shares (A)
held by Mr. Kahn on or prior to the Effective Date or (B) granted to or acquired
by Mr. Kahn in any other manner following the grant to Mr. Kahn of the Equity
Award (including any annual equity award grant or otherwise) will be
disregarded.

 

If Mr. Kahn’s employment contract is terminated for death or Cause (as such
terms are defined in the Kahn Employment Agreement), he (or his estate in the
event of death) will receive (i) unpaid salary and expenses as well as his
annual bonus for the fiscal year immediately preceding the fiscal year in which
the date of termination occurs, if such bonus has not been paid as of the date
of termination; (ii) any accrued vacation pay to the extent not theretofore
paid; and (iii) any other amounts or benefits required to be paid or provided by
law or under any plan, program, policy or practice of the Company.

 

 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 

 

If Mr. Kahn’s employment is terminated by the Company without Cause or
terminated by him for Good Reason, he will receive two times the sum of (1) his
base salary at the time of termination (or, in the event of a Termination for
Good Reason, the base salary prior to the event constituting Good Reason if such
Base Salary is higher than the base salary at the time of termination) plus (2)
Target Bonus (as such term is defined in the Kahn Employment Agreement) at the
time of termination (the “Severance Payment”). In addition, Mr. Kahn shall
receive (i) an annual bonus for the year in which the terminations occurs,
determined based on actual performance during such year and prorated for the
period during the year in which Executive was employed by the Company, payable
at the same time annual bonuses are paid to other senior executives of the
Company; (ii) accelerated vesting of all outstanding Company equity awards, and,
in the case of stock options, if any, such options shall remain exercisable
until the expiration date of such option; and (iii) if Mr. Kahn timely and
properly elects health continuation coverage under COBRA, the Company shall
reimburse Mr. Kahn for the monthly COBRA premium paid by for himself and his
dependents until the earlier of: (x) the 18-month anniversary of the Termination
Date; and (y) the date the Executive is no longer eligible to receive COBRA
continuation coverage.

 

If (1) during the two year period following a Change of Control (as defined in
the Kahn Employment Agreement), Mr. Kahn’s employment is terminated due to a
Termination Without Cause or a Termination for Good Reason or (2) during the
90-day period preceding a Change of Control, his employment is terminated due to
a Termination Without Cause in anticipation of a Change of Control transaction
that the Board is actively considering and that is ultimately consummated, Mr.
Kahn is entitled to receive the benefits set forth in the preceding paragraph,
except that (i) in lieu of the Severance Payment, Mr. Kahn will receive two
times the sum of (A) his base salary at the time of such termination or Change
of Control, whichever base salary level is greater, plus (B) the Maximum Bonus
(as such term is defined in the Kahn Employment Agreement) at the time of such
termination or Change of Control, whichever Maximum Bonus level is greater (the
“CIC Severance Payment”) and (2) Mr. Kahn will be eligible to receive such COBRA
premium reimbursement until the earlier of: (x) the 24-month anniversary of the
Termination Date; and (y) the date the Executive is no longer eligible to
receive COBRA continuation coverage. Under his employment agreement, Mr. Kahn
has also agreed to non-competition provisions.

 

If Mr. Kahn’s employment is terminated due to Disability (as defined in the Kahn
Employment Agreement), he will receive an annual bonus for the year in which the
termination occurs, determined based on actual performance during such year and
prorated for the period during the year in which Mr. Kahn was employed by the
Company.

 

Pursuant to the Kahn Employment Agreement, Mr. Kahn was granted 6,067,931
fully-vested shares of Common Stock pursuant to the Company’s Amended and
Restated Incentive Compensation Plan.

 

The foregoing summary description of the Kahn Employment Agreement does not
purport to be complete and is subject to, and qualified in its entirety by
reference to the Kahn Employment Agreement, a copy of which is attached as
Exhibit 10.1 to the Form 8-K filed on May 17, 2016 and are incorporated herein
by reference 

 

There are no family relationships between Mr. Kahn and any former director,
officer or person nominated or chosen by the Company to become director.

 

On June 21, 2016, the Company issued 2,013,423 shares of common stock to its
Chairman Morris Garfinkle pursuant to the Plan. The Company recognized a total
expense of $160,001 related to this issuance. These shares were valued based on
the closing price on the grant date.

 

On November 18, 2016 Edward B. Smith advanced the Company $16,230.

 

On November 22, 2016 Edward B. Smith advanced the Company $23,000.

 

On December 7, 2016, Edward B. Smith advanced the Company $20,000.

 

On December 7, 2016, Jonathan Kahn advanced the Company $20,000.

 

On January 4, 2017, Jonathan Kahn advanced the Company $30,000.

 

On January 5, 2017, Morris Garfinkle advanced the Company $50,000.

 

On January 18, 2017, Jonathan Kahn advanced the Company $50,000.

 

On January 19, 2017, Jonathan Kahn advanced the Company $23,830.60 

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.2(L)

 

For indebtedness, see Schedule 1.1(A)

 

Note that the senior secured indebtedness to CKS Warehouse in the principal
amount of $62,433 is not being subordinated

 

PREFERRED NOTES



 

  Preferred  Holder  Units  [*****]           2015 Roll of Convertible Notes
into Units     Morris Garfinkle   10,084  CKS Warehouse   4,873  Mark Hershorn 
 5,211  Brian Israel   5,211  Edward B. Smith   71,211         Total 
      710,185  

 



 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule 9.3(D)
Investments

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 